Exhibit 10.2

Execution Version

 

 

 

MASTER INVESTMENT AGREEMENT

by and among

TERRESTAR CORPORATION,

TERRESTAR NETWORKS INC.,

and

HARBINGER CAPITAL PARTNERS MASTER FUND I, LTD.

and

HARBINGER CAPITAL PARTNERS SPECIAL SITUATIONS FUND, L.P.

 

 

 



--------------------------------------------------------------------------------

Execution Version

Table of Contents

 

ARTICLE I

DEFINITIONS

Section 1.01    Specific Definitions    2 Section 1.02    Other Terms    2

ARTICLE II

SALE AND PURCHASE

Section 2.01    Sale and Purchase    2 Section 2.02    Closings    2 Section
2.03    The Company’s Deliveries to the Purchaser    2 Section 2.04    The
Company’s Deliveries to the Exchangeable Note Trustee    3 Section 2.05    The
Parent’s Deliveries to the Purchaser    4 Section 2.06    Purchaser’s Deliveries
to the Company    4 Section 2.07    Independent Nature of the Purchaser’s
Obligations and Rights    4

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND PARENT

Section 3.01    Organization, Good Standing and Qualification    5 Section 3.02
   Capital Structure    5 Section 3.03    Corporate Authority; Approval and
Fairness    8 Section 3.04    The Indentures    8 Section 3.05    The Notes and
the Guarantees    8 Section 3.06    Valid Issuance of Parent Equity Securities
   9 Section 3.07    No Violation or Default    9 Section 3.08    No Conflict   
9 Section 3.09    No Consents Required    10 Section 3.10    Company Financial
Statements    10 Section 3.11    Undisclosed Liabilities; etc    11 Section 3.12
   Absence of Certain Changes    11 Section 3.13    Independent Accountants   
12 Section 3.14    Litigation    12 Section 3.15    Tax Matters    13 Section
3.16    Title to Real and Personal Property    13 Section 3.17    Environmental
Matters    14 Section 3.18    Employee Benefits    14 Section 3.19    Labor
Matters    16 Section 3.20    Insurance    18 Section 3.21    Intellectual
Property    18 Section 3.22    No Undisclosed Relationships    19 Section 3.23
   Related Party Transactions    20 Section 3.24    Company Not an “Investment
Company”    20 Section 3.25    Accounting Controls    20 Section 3.26   
Material Contracts    20



--------------------------------------------------------------------------------

Section 3.27    No Unlawful Payments; Compliance with Certain Laws    21 Section
3.28    Solvency    21 Section 3.29    Brokers    22 Section 3.30    Licenses
and Permits    22 Section 3.31    Rule 144A Eligibility    22 Section 3.32    No
Integration    22 Section 3.33    No Stabilization    22 Section 3.34    Margin
Rules    22 Section 3.35    No Restriction on Distributions    23 Section 3.36
   Contemporaneous Purchase    23 Section 3.37    Regulatory    23 Section 3.38
   Complete Disclosure    24

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

Section 4.01    Authorization    24 Section 4.02    No Conflicts    24 Section
4.03    Certain Fees    24 Section 4.04    Purchase in Ordinary Course    24
Section 4.05    Unregistered Securities    24

ARTICLE V

CONDITIONS

Section 5.01    Conditions Precedent to the Obligations of the Purchaser at each
Closing    26 Section 5.02    Conditions Precedent to the Obligations of the
Company    27 Section 5.03    Additional Conditions Precedent to the Final
Closing    28 Section 5.04    Additional Documents    28

ARTICLE VI

ADDITIONAL AGREEMENTS

Section 6.01    Blue Sky Compliance    28 Section 6.02    Supplying Information
   29 Section 6.03    No Integration    29 Section 6.04    No General
Solicitation or Directed Selling Efforts    29 Section 6.05    No Stabilization
   29 Section 6.06    Offering of Exchangeable Notes to Existing Stockholders   
29 Section 6.07    Network Capacity Agreement    29 Section 6.08    Regulatory
   29 Section 6.09    Stockholder Approval    30 Section 6.10    Filings    31
Section 6.11    Withholding Certificates    31 Section 6.12    Company Board;
Voting Rights    32

 

ii



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS

Section 7.01    Use of Proceeds    32 Section 7.02   
Termination by Mutual Consent    32 Section 7.03    Termination by the Purchaser
or the Company    32 Section 7.04    Interpretation; Severability    32 Section
7.05    Survival    32 Section 7.06    Waivers; Remedies; Amendments    33
Section 7.07    Indemnification    33 Section 7.08    Binding Effect; Assignment
   34 Section 7.09    Non-Disclosure    34 Section 7.10    Communications    34
Section 7.11    Entire Agreement    35 Section 7.12    Governing Law    36
Section 7.13    Fees and Expenses    36 Section 7.14    Execution in
Counterparts    36

Schedules and Exhibits

 

Exhibit A   -    Defined Terms Exhibit B   -    Form of Indenture for
Exchangeable Notes (including Form of Exchangeable Note) Exhibit C   -    Form
of Spectrum Contribution Agreement Exhibit D   -    Form of Registration Rights
Agreement Exhibit E   -    Form of Second Supplemental Indenture to the
Indenture, dated February 14, 2007, between TerreStar Networks Inc., the
guarantors party thereto and U.S. Bank National Association in respect of 15%
Senior Secured PIK Notes due 2014 Exhibit F   -    Form of Certificate of
Designations for the Series D Preferred Stock of TerreStar Corporation Exhibit G
  -    Form of Gibson, Dunn & Crutcher LLP Opinion Exhibit H   -    Form of
Dechert LLP Opinion Exhibit I   -    Form of General Counsel Opinion Exhibit J  
-    Reserved Exhibit K   -    Form of Richards, Layton & Finger, P.A. Opinion

 

iii



--------------------------------------------------------------------------------

Exhibit L   -    Form of Officers’ Certificate

 

iv



--------------------------------------------------------------------------------

MASTER INVESTMENT AGREEMENT

This MASTER INVESTMENT AGREEMENT, dated as of February 5, 2008 (this
“Agreement”), is by and among TERRESTAR CORPORATION, a Delaware corporation (the
“Parent”), TERRESTAR NETWORKS INC., a Delaware corporation (the “Company”), and
HARBINGER CAPITAL PARTNERS MASTER FUND I, LTD., (“Harbinger Master Fund”), and
HARBINGER CAPITAL PARTNERS SPECIAL SITUATIONS FUND, LP (“Harbinger Special
Situations Fund”, and together with Harbinger Master Fund, “Harbinger,” or the
“Purchaser”).

WHEREAS, the Company desires to issue and sell $150,000,000 in aggregate
principal amount of its 6- 1/2% Senior Exchangeable Paid-in-Kind Notes, due
June 15, 2014 (the “Exchangeable Notes”) pursuant to an Indenture (the
“Exchangeable Notes Indenture”) among the Company, Parent, the guarantors from
time to time party thereto and U.S. Bank National Association, as Trustee
substantially in the form attached as Exhibit A;

WHEREAS, the Company has outstanding $537,500,000 in aggregate principal amount
of its 15% Senior Secured PIK Notes, due February 15, 2014 (the “Secured Notes”)
issued under the Indenture (the “Secured Notes Indenture”) dated as of
February 14, 2007, between the Company, the guarantors party thereto, and U.S.
Bank National Association, as Trustee, which Secured Notes are held by several
investors including the Purchaser;

WHEREAS, the Parent desires to issue and sell to the Purchaser one (1) share of
its Series D Preferred Stock, par value $.01 per share (the “Series D
Preferred”);

WHEREAS, the Company desires to issue and sell to the Purchaser up to
$75,000,000 in aggregate principal amount of the Exchangeable Notes;

WHEREAS, (i) the Company intends to issue and sell up to $75,000,000 in
aggregate principal amount of the Exchangeable Notes, (ii) Parent intends to
issue and sell one (1) share of the Series C Preferred Stock, par value $.01 per
share (the “Series C Preferred”), and (iii) the Company intends to issue and
sell up to $50,000,000 in additional aggregate principal amount of the Secured
Notes pursuant to the Supplemental Secured Notes Indenture to another party in
transactions that are intended to be completed simultaneously with the
completion of the transactions to be completed at the Initial Closing under this
Agreement (such Exchangeable Notes, Secured Notes and share of Series C
Preferred being referred to herein as the “Other Purchaser Securities”); and

WHEREAS, the Parent may following, and subject to, the approval of its
shareholders, issue up to 60 million shares of its common stock (or junior
preferred stock convertible into common stock) in exchange for the contribution
of the Spectrum from the Purchaser and a third party;

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereby agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Section 1.01 Specific Definitions. As used in this Agreement, and unless the
context requires a different meaning, the terms defined in Exhibit A have the
meanings specified or referred to therein.

Section 1.02 Other Terms. Other terms defined elsewhere in the text of this
Agreement shall, unless otherwise indicated, have the meanings indicated
throughout this Agreement.

ARTICLE II

SALE AND PURCHASE

Section 2.01 Sale and Purchase. Subject to the terms and conditions hereof each
of the Company and the Parent, as applicable, hereby agrees to issue and sell to
the Purchaser and the Purchaser hereby agrees to purchase from the Company, the
Purchased Securities for the Purchase Price.

Section 2.02 Closings. The consummation of the sale and purchase of the Initial
Purchased Securities and the Additional Purchased Securities, if any, hereunder
(the “Initial Closing”) shall take place on the Initial Closing Date, and the
consummation of the sale and purchase of the Spectrum Shares pursuant to the
Spectrum Contribution Agreement shall take place in accordance with the terms of
the Spectrum Contribution Agreement (the “Final Closing” and, together with the
Initial Closing each a “Closing”) shall take place in accordance with the terms
of the Spectrum Contribution Agreement. Each Closing shall take place at the
offices of Bingham McCutchen, 399 Park Avenue, New York, New York 10022.

Section 2.03 The Company’s Deliveries to the Purchaser. At each Closing, the
Company will deliver, or cause to be delivered, to the Purchaser:

(a) A certificate (or certificates) representing the Purchased Securities to be
issued and delivered at such Closing;

(b) In the case of the Initial Closing a cross-receipt executed by the Company
certifying that it has received a wire transfer as of the relevant Closing Date
in an amount equal to the aggregate Purchase Price of the Purchased Securities
to be purchased by the Purchaser at such Closing;

(c) A written opinion from Gibson Dunn & Crutcher LLP, special counsel for the
Company and the Guarantors, dated the relevant Closing Date and addressed to the
Purchaser, in substantially the form attached hereto as Exhibit G or otherwise
in a form reasonably acceptable to the Purchaser;

(d) A written opinion from Dechert LLP, investment company act counsel for the
Company and the Guarantors, dated the relevant Closing Date and addressed to the
Purchaser, in substantially the form attached hereto as Exhibit H or otherwise
in a form reasonably acceptable to the Purchaser;

 

2



--------------------------------------------------------------------------------

(e) A written opinion from Jeffrey Epstein, the General Counsel of the Company,
dated the relevant Closing Date and addressed to the Purchaser, in substantially
the form attached hereto as Exhibit I or otherwise in a form reasonably
acceptable to the Purchaser;

(f) A written opinion from Richards, Layton & Finger, P.A., Delaware counsel for
the Company and the Guarantors, dated the relevant Closing Date and addressed to
the Purchaser, in substantially the form attached hereto as Exhibit K or
otherwise in a form reasonably acceptable to the Purchaser;

(g) An executed copy of each of the Operative Documents and executed copies of
the Purchase Money Credit Agreement and the Purchase Money Security Agreement to
be delivered on such Closing Date;

(h) In the case of the Initial Closing, evidence reasonably satisfactory to the
Purchaser of the issuance to another purchaser or purchasers of and payment by
such other purchaser or purchasers for an aggregate principal amount of
Exchangeable Notes equal to $150,000,000 less the principal amount of
Exchangeable Notes required to be purchased by the Purchaser on such Initial
Closing Date;

(i) A certificate of the Secretary of the Company and the Parent, dated the
relevant Closing Date, in form and substance reasonably satisfactory to the
Purchaser, certifying as to (i) the certificate of incorporation of each of the
Company and the Parent; (ii) the by-laws of each of the Company and the Parent;
(iii) the resolutions of the board of directors of each of the Company and the
Parent authorizing the execution and performance of each of the Operative
Documents to be executed on or before such Closing Date by the Company and the
valid issuance of the Purchased Securities to be issued and delivered on such
Closing Date; and (iv) incumbency and signatures of the officers of each of the
Company and the Parent executing each of the Operative Documents and any related
certificates; and

(j) In the case of the Initial Closing, a certificate of the Chief Executive
Officer and the Chief Financial Officer of the Company and the Parent, dated as
of the relevant Closing Date, in substantially the form attached hereto as
Exhibit L.

Section 2.04 The Company’s Deliveries to the Exchangeable Note Trustee. At the
Initial Closing, the Company will deliver, or cause to be delivered, to the
Exchangeable Note Trustee:

(a) An executed copy of the Exchangeable Notes Indenture;

(b) A certificated note evidencing the Exchangeable Notes sold to the Purchaser
at the Initial Closing; and

(c) Such certificates, opinions and other documents as reasonably requested by
the Exchangeable Notes Trustee.

 

3



--------------------------------------------------------------------------------

Section 2.05 The Parent’s Deliveries to the Purchaser. At the Initial Closing,
the Parent will deliver, or cause to be delivered to the Purchaser, a
certificate representing one (1) share of the Series D Preferred issued to the
Purchaser. The Parent will also deliver evidence of the issuance of the Series C
Preferred in a manner reasonably satisfactory to the Purchaser.

Section 2.06 Purchaser’s Deliveries to the Company. At the Initial Closing, the
Purchaser will deliver, or cause to be delivered, to the Company:

(a) Payment to the Company of the Purchase Price of the Purchased Securities to
be Purchased by the Purchaser at such Closing by wire transfer of immediately
available funds to the account designated by the Company;

(b) A cross-receipt executed by the Purchaser and delivered to the Company
certifying that it has received the Purchased Securities to be Purchased by the
Purchaser at such Closing as of the relevant Closing Date, as evidenced by the
certificate referenced in Section 2.03(a) or Section 2.05(a), as applicable;

(c) A copy of the Operative Documents, dated as of the Initial Closing Date and
executed by the Purchaser; and

(d) The Voting Agreement contemplated by Section 6.09(d).

Section 2.07 Independent Nature of the Purchaser’s Obligations and Rights. The
obligations of the Purchaser under this Agreement are several and not joint with
the obligations of any purchaser of the Other Purchased Securities, and the
Purchaser shall not be responsible in any way for the performance of the
obligations of any other person. The representations and warranties of the
Purchaser under this Agreement are several and not joint with the
representations and warranties of any other purchaser of the Other Purchased
Securities and the Purchaser shall not be deemed to have made any
representations and warranties with respect to any purchase of Other Purchased
Securities. Nothing contained herein, and no action taken by the Purchaser
related hereto, shall be deemed to constitute the Purchaser as a partner or a
joint venturer or create a presumption that the Purchaser is in any way acting
in concert or as a group with respect to such obligations or the transactions
contemplated by this Agreement with any other person. The Purchaser shall be
entitled to independently protect and enforce its rights, including without
limitation, the rights arising out of this Agreement, and it shall not be
necessary for any other person to be joined as an additional party in any
proceeding for such purpose.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND PARENT

Each of the Parent and the Company acknowledges that (i) the representations and
warranties in this Article III have been a material and necessary inducement for
the Purchaser to agree to enter into this Agreement and the other Operative
Documents and to acquire all of the Purchased Securities to be acquired by it
and (ii) the Purchaser is relying on such representations and warranties. Except
as set forth in the corresponding sections or subsections of the disclosure
schedule delivered to the Purchaser by the Company and the Parent concurrently
with the

 

4



--------------------------------------------------------------------------------

execution and delivery of this Agreement (the “Disclosure Schedule”), or to the
extent that the qualifying nature of such disclosure with respect to another
section or subsection is reasonably apparent on the face of the Disclosure
Schedule, each of the Company and the Parent hereby represents and warrants to
the Purchaser that:

Section 3.01 Organization, Good Standing and Qualification. (a) Each of the
Parent and the Company and their respective Subsidiaries is a corporation duly
organized, validly existing and in good standing under the Laws of its
respective jurisdiction of incorporation and has all requisite corporate or
similar power and authority to own, lease and operate its properties and Assets
and to carry on its business as presently conducted and is qualified to do
business and is in good standing as a foreign corporation in each jurisdiction
where the ownership or operation of its properties or conduct of its business
requires such qualification except to the extent that the failure to be so
qualified has not had and would not reasonably be expected to have a Material
Adverse Effect. Each of the Parent and the Company has made available to the
Purchaser a complete and correct copy of the Parent’s and the Company’s and
their respective Subsidiaries’ certificates of incorporation and bylaws
(collectively, “Organizational Documents”), each as amended to date. The
Parent’s and the Company’s and their respective Subsidiaries’ Organizational
Documents so delivered are in full force and effect. Neither the Parent, the
Company nor any of their respective Subsidiaries has violated any of the
provisions of its Organizational Documents. Section 3.01(a) of the Disclosure
Schedule contains a correct and complete list as of the date hereof of each
jurisdiction where the Parent, the Company and/or each of their respective
Subsidiaries is organized and/or qualified to do business.

(b) A true and complete list as of the date hereof of all of the Parent’s and
the Company’s respective Subsidiaries, together with the percentage of the
outstanding capital stock of each Subsidiary owned by the Company or the Parent
and each other Subsidiary, is set forth on Section 3.01(b) of the Disclosure
Schedule. Except as disclosed in Section 3.01(b) of the Disclosure Schedule,
neither the Parent nor the Company directly or indirectly owns any equity or
similar interest in, or any interest convertible into or exchangeable or
exercisable for any equity or similar interest in, any corporation, partnership,
joint venture or other business association or entity.

Section 3.02 Capital Structure. (a) As of the date hereof the authorized capital
stock of the Company consists of 50,000,000 shares of common stock, par value
$0.01 per share (the “Company Common Shares”), of which 37,885,230 shares were
outstanding as of the close of business on September 30, 2007. Each Company
Common Share is entitled to one (1) vote on all matters submitted to a vote or
other action by the shareholders of the Company. All of the issued and
outstanding Company Common Shares have been duly authorized, validly issued and
are fully paid and nonassessable, and have been issued in compliance with all
applicable federal and state securities laws. As of the date hereof other than
213,763 Company Common Shares reserved for issuance under the Company Stock
Option Plan, the Company has no Company Common Shares reserved for issuance.
Section 3.02 of the Disclosure Schedule contains a correct and complete list as
of the date hereof of each outstanding option to purchase Company Common Shares
under the Company Stock Option Plan, including (i) the number of Company Common
Shares subject to such Company Stock Option, (ii) the exercise price of such
Company Stock Option, (iii) the date on which such Company Stock Option was
granted, (iv) the applicable vesting schedule and expiration date of such
Company Stock Option. Except as set

 

5



--------------------------------------------------------------------------------

forth in Section 3.02 of the Disclosure Schedule, each of the outstanding shares
of capital stock or other securities of each of the Company’s Subsidiaries is
duly authorized, validly issued, fully paid and nonassessable and owned by the
Company, free and clear of any Lien. Except as set forth above and in
Section 3.02 of the Disclosure Schedule, as of the date hereof, there are no
outstanding rights, options, warrants, conversion rights, stock appreciation
rights, redemption rights, repurchase rights, calls, commitments, preemptive or
other rights or agreements of any kind that obligate the Company or any of its
Subsidiaries to issue or sell any shares of capital stock or other securities of
the Company or any of its Subsidiaries or any securities or obligations
convertible or exchangeable into or exercisable for, or that give any Person a
right to subscribe for or acquire, any securities of the Company or any of its
Subsidiaries, and no securities or obligations evidencing such rights are
authorized, issued or outstanding (collectively, the “Company Equity Rights”).
There are no voting agreements, trusts, proxies or other agreements, instruments
or undertakings with respect to the voting of the capital stock of the Company
to which the Company nor, to the Company’s knowledge, is there any such
agreement, as of the date hereof to which a shareholder of the Company is a
party. The Company does not have outstanding any bonds, debentures, notes or
other obligations the holders of which have the right to vote (or convertible
into or exercisable for securities having the right to vote) with the
shareholders of the Company on any matter other than, on and after the Initial
Closing, the Exchangeable Notes. As of the date hereof, the outstanding shares
of the Company’s capital stock are owned as set forth in Section 3.02 of the
Disclosure Schedule.

(b) Each Company Stock Option (A) was granted in compliance with all applicable
Laws and all of the terms and conditions of the Company Stock Option Plan
pursuant to which it was issued, (B) qualifies for the tax and accounting
treatment afforded to such Company Stock Option in the Company’s Tax Returns and
the Financial Statements, respectively, (C) was otherwise properly disclosed in
the Financial Statements and (D) has an exercise price at least equal to the
fair market value of a Company Common Share or Company Preferred Share, as
applicable, on a date no earlier than the date of the corporate action
authorizing the grant and has a grant date identical to the date of the
corporate action authorizing the grant. The Company has provided to the
Purchaser true and complete copies of the Company Stock Option Plans and the
forms of all agreements evidencing the Company Stock Options. No consent of the
holder of any Company Stock Option is required in connection with the actions
contemplated by Article II hereof, and such actions so contemplated comport with
the Company Stock Option Plan and the underlying agreements evidencing the
Company Stock Options.

(c) As of the date hereof the authorized capital stock of the Parent consists of
(i) 200,000,000 shares of common stock, par value $0.01 per share (the “Parent
Common Shares”), of which 86,359,015 shares were outstanding as of the close of
business on September 30, 2007, and (ii) 5,000,000 shares of preferred stock,
par value $0.01 per share of which (A) 450,000 shares are designated as Series A
Cumulative Convertible Preferred Stock, par value $0.01 per share (the “Parent
Series A Preferred Shares”), of which 90,000 shares were outstanding as of the
close of business on September 30, 2007 and (B) 500,000 shares are designated as
Series B Cumulative Convertible Preferred Stock, par value $0.01 per share (the
“Parent Series B Preferred Shares”), of which 318,500 shares were outstanding as
of the close of business on September 30, 2007. Each Parent Common Share and
each Parent Preferred Share is entitled to one (1) vote on

 

6



--------------------------------------------------------------------------------

all matters submitted to a vote or other action by the shareholders of the
Parent. All of the issued and outstanding Parent Common Shares and Parent
Preferred Shares have been duly authorized and validly issued and are fully paid
and nonassessable, and have been issued in compliance with all applicable
federal and state securities laws. As of the date hereof, other than 11,984,503
Parent Common Shares reserved for issuance under the Parent Stock Option Plans,
12,256,226 Parent Common Shares reserved for issuance upon conversion of the
Parent Preferred Shares and no more than 4,213,400 Parent Common Shares reserved
for issuance upon exercise of outstanding warrants, the Parent has no Parent
Common Shares or Parent Preferred Shares reserved for issuance. Section 3.02 of
the Disclosure Schedule contains a correct and complete list as of the date
hereof of each outstanding option to purchase Parent Common Shares under the
Parent Stock Option Plans, including (i) the number of Parent Common Shares
subject to such Parent Stock Option, (ii) the exercise price of such Parent
Stock Option, (iii) the date on which such Parent Stock Option was granted, and
(iv) the applicable vesting schedule and expiration date of such Parent Stock
Option. Except as set forth in Section 3.02 of the Disclosure Schedule, each of
the outstanding shares of capital stock or other securities of each of the
Parent’s Subsidiaries is duly authorized, validly issued, fully paid and
nonassessable and owned, directly or indirectly, by the Parent, free and clear
of any Lien. Except as set forth above and in Section 3.02 of the Disclosure
Schedule, as of the date hereof there are no outstanding rights, options,
warrants, conversion rights, stock appreciation rights, redemption rights,
repurchase rights, calls, commitments, preemptive or other rights or agreements
of any kind that obligate the Company or any of its Subsidiaries to issue or
sell any shares of capital stock or other securities of the Parent or any of its
Subsidiaries or any securities or obligations convertible or exchangeable into
or exercisable for, or that give any Person a right to subscribe for or acquire,
any securities of the Parent or any of its Subsidiaries, and no securities or
obligations evidencing such rights are authorized, issued or outstanding
(collectively, the “Parent Equity Rights”). There are no voting agreements,
trusts, proxies or other agreements, instruments or undertakings with respect to
the voting of the capital stock of the Parent to which the Parent nor, to the
Parent’s knowledge, is there any such agreement as of the date hereof to which a
shareholder of the Parent is a party. The Parent does not have outstanding any
bonds, debentures, notes or other obligations the holders of which have the
right to vote (or convertible into or exercisable for securities having the
right to vote) with the shareholders of the Parent on any matter.

(d) As of the date hereof, each Parent Stock Option (A) was granted in
compliance with all applicable Laws and all of the terms and conditions of the
Parent Stock Option Plan pursuant to which it was issued, (B) qualifies for the
tax and accounting treatment afforded to such Parent Stock Option in the
Parent’s Tax Returns and the Financial Statements, respectively, (C) was
otherwise properly disclosed in the Financial Statements and (D) has an exercise
price at least equal to the fair market value of a Parent Common Share or Parent
Preferred Share, as applicable, on a date no earlier than the date of the
corporate action authorizing the grant and has a grant date identical to the
date of the corporate action authorizing the grant. The Parent has provided to
the Purchaser true and complete copies of the Parent Stock Option Plans and the
forms of all agreements evidencing the Parent Stock Options. No consent of the
holder of any Parent Stock Option is required in connection with the actions
contemplated by Article II hereof,

 

7



--------------------------------------------------------------------------------

and such actions so contemplated comport with the Parent Stock Option Plans and
the underlying agreements evidencing the Parent Stock Options.

Section 3.03 Corporate Authority; Approval and Fairness. (a) Each of the Company
and the Parent has all requisite corporate power and authority and each has
taken all corporate action necessary in order to execute, deliver and perform
its obligations under each Operative Document except, in the case of the Initial
Closing, for Stockholder Approval. Assuming the due authorization, execution and
delivery of each of the Operative Documents by the parties thereto, each
Operative Document is a valid and binding agreement of the Company and/or the
Parent, as applicable, enforceable against the Company and/or the Parent, as
applicable, in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles. For the purposes of this Section 3.03(a), the term “Operative
Documents” shall not include the Indentures.

(b) The boards of directors of each of the Company and the Parent have
(unanimously in the case of the Parent’s board of directors and by an
affirmative vote of all directors present at a meeting in the case of the
Company’s board of directors) (i) determined that the transactions contemplated
by the Operative Documents are fair to and in the best interests of the Company
or the Parent and its shareholders, as applicable, (ii) approved and authorized
the execution, delivery and performance of the Operative Documents in accordance
with the provisions of the DGCL and (iii) adopted a board resolution
recommending to the shareholders of Parent that they approve the issuance of the
Spectrum Shares and the other transactions under the Operative Agreements that
are subject to a shareholder vote. No other corporate proceedings are necessary
to authorize the Operative Documents or to complete the transactions
contemplated by the Operative Documents.

Section 3.04 The Indentures. Each of the Indentures has been duly authorized by
the Company and each of the Guarantors and, when duly executed and delivered in
accordance with its terms by each of the parties thereto, will constitute a
valid and legally binding agreement of the Company and each of the Guarantors
enforceable against the Company and each of the Guarantors in accordance with
their respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability
(collectively, the “Enforceability Exceptions”); and on the relevant Closing
Date, each of the Indentures will conform in all material respects to the
requirements of the Trust Indenture Act of 1939, as amended (the “Trust
Indenture Act”), and the rules and regulations of the Commission applicable to
an indenture that is qualified thereunder.

Section 3.05 The Notes and the Guarantees. The Exchangeable Notes and the
Secured Notes have been duly authorized by the Company and, when duly executed,
authenticated, issued and delivered as provided in the Indentures, as
applicable, and paid for as provided herein, will be duly and validly issued and
outstanding and will constitute valid and legally binding obligations of the
Company enforceable against the Company in accordance with their terms subject
to the Enforceability Exceptions, and will be entitled to the benefits of the
Indentures, as applicable; and the Guarantees have been duly authorized by each
of the Guarantors and, when

 

8



--------------------------------------------------------------------------------

the Exchangeable Notes and the Secured Notes have been duly executed,
authenticated, issued and delivered as provided in the relevant Indentures, as
applicable, and paid for as provided herein, will be valid and legally binding
obligations of each of the Guarantors, enforceable against each of the
Guarantors in accordance with their terms, subject to the Enforceability
Exception, and will be entitled to the benefits of the Indentures, as
applicable.

Section 3.06 Valid Issuance of Parent Equity Securities. The Junior Preferred
and the Parent Common Shares issuable upon exchange of the Exchangeable Notes
and the Parent Common Shares issuable upon conversion of the Junior Preferred
have been duly and validly reserved for issuance upon such conversion or
exchange in accordance with their terms and, when issued upon such conversion or
exchange or otherwise, will be duly authorized and validly issued, fully paid
and nonassessable and free of any liens or encumbrances other than restrictions
on transfer set forth in the Operative Documents and under applicable state and
federal securities laws. The Series C Preferred to be issued pursuant to this
Agreement at the Initial Closing, when paid for and then issued, as provided in
this Agreement, will be duly authorized and validly issued, fully paid and
nonassessable and free of any liens or encumbrances other than restrictions on
transfer set forth in the Operative Documents and under applicable state and
federal securities laws. The Junior Preferred to be issued pursuant to the
Spectrum Contribution Agreement at the closing thereunder, when paid for and
then issued, as provided in the Spectrum Contribution Agreement, will be duly
authorized and validly issued, fully paid and nonassessable and free of any
liens or encumbrances other than restrictions on transfer set forth in the
Operative Documents and under applicable state and federal securities laws.

Section 3.07 No Violation or Default. Except as disclosed in Section 3.07 of the
Disclosure Schedule, neither any of the Guarantors, the Parent, nor the Company
is (i) in violation of its Organizational Documents; (ii) in default, and no
event has occurred that, with notice or lapse of time or both, would constitute
such a default, in the due performance or observance of any term, covenant or
condition contained in any indenture, mortgage, deed of trust, loan agreement or
other agreement or instrument to which any of the Guarantors or the Company is a
party or by which any of the Guarantors or the Company is bound or to which any
of the property or assets of the Guarantors or the Company is subject; or
(iii) in violation of any law or statute or any judgment, order, rule or
regulation of any court or arbitrator or governmental or regulatory authority,
except, in the case of clause (ii) above, for any such default or violation that
would not, individually or in the aggregate, have a Material Adverse Effect.

Section 3.08 No Conflict. Except as disclosed in Section 3.08 of the Disclosure
Schedule, the execution, delivery and performance of the Operative Documents by
the Company and the Parent, and the consummation by the Company and the Parent
of the transactions contemplated thereby do not and will not constitute or
result in (i) a conflict with, or a breach or violation of, the Company’s, the
Parent’s or any of their respective Subsidiaries’ Organizational Documents,
(ii) assuming that all consents, approvals, authorizations and other actions
described in Section 3.09 have been obtained and all filings and obligations
described in Section 3.09 have been made or complied with, a conflict with or
violation of any Law applicable to the Parent and the Company or any Subsidiary
or by which any material property or Asset of the Company, the Parent or any
Subsidiary is bound or affected, (iii) a breach or violation of, a default
under, the acceleration of any obligations under, or the creation of any Lien
(with or without notice, lapse

 

9



--------------------------------------------------------------------------------

of time or both) on the Assets of the Company, the Parent or any of their
respective Subsidiaries pursuant to, any Contract binding upon the Company, the
Parent or any of their respective Subsidiaries or any Law or governmental or
non-governmental permit or license to which the Company, the Parent or any of
their respective Subsidiaries is subject or (iv) any change in the rights or
obligations of any party under any of the Contracts, except, in the case of
clauses (iii) or (iv) above, for any conflict, breach, violation, default,
acceleration, creation or change that, individually or in the aggregate, has not
had and would not reasonably be expected to have a Material Adverse Effect or
prevent, materially delay or impair the ability of the Company or the Parent to
consummate the transactions contemplated by this Agreement. Section 3.08 of the
Disclosure Schedule sets forth a correct and complete list of Contracts of the
Company, the Parent and their respective Subsidiaries pursuant to which consents
or waivers are or may be required prior to consummation of the transactions
contemplated by this Agreement (whether or not subject to the exception set
forth with respect to clauses (iii) and (iv) above).

Section 3.09 No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by the Company, the Parent and each of the Guarantors of each of the Operative
Documents to which each is a party, the issuance and sale of the Purchased
Securities (including the Guarantees) and compliance by the Company, the Parent
and each of the Guarantors with the terms thereof and the consummation of the
transactions contemplated by the Operative Documents, except for (i) such
consents, approvals, authorizations, orders, registrations or qualifications as
may be required under applicable state securities laws in connection with the
purchase of the Purchased Securities by the Purchaser ; (ii) such consents,
approvals, authorizations, orders, registrations or qualifications as may be
required (A) by the FCC in connection with the transactions contemplated by the
Spectrum Contribution Agreement or (B) under the HSR Act in connection with the
transactions contemplated by the Spectrum Contribution Agreement and in respect
of the exchange of the Exchangeable Notes for Parent Common Shares; and
(iii) such consents, approvals, authorizations, orders, registrations or
qualifications the failure of which to obtain or make, individually or in the
aggregate, has not had and would not reasonably be expected to have a Material
Adverse Effect.

Section 3.10 Company Financial Statements. Each of the Company and the Parent
has delivered to the Purchaser: (i) such entity’s unaudited consolidated balance
sheet as of December 31, 2006 (the “FYE Date”) and the related unaudited
consolidated statements of operations, consolidated statements of convertible
preferred stock and shareholders’ deficit and consolidated statements of cash
flows for the year ended December 31, 2006, together with all related notes and
schedules (collectively the “2006 Financial Statements”) and (ii) such entity’s
unaudited consolidated balance sheet as of September 30, 2007 (the “Most Recent
Balance Sheet”) and the related unaudited consolidated statements of operations
and consolidated statements of cash flows for the nine months then ended (the
“Interim Financial Statements” and, together with the 2006 Financial Statements,
the “Financial Statements”). The Financial Statements fairly present the
consolidated financial position of the Company, the Parent and their
Subsidiaries and the results of operations and cash flows of the business of the
Company, the Parent and their Subsidiaries as of the dates thereof and for the
periods set forth therein, except as otherwise noted therein (subject, in the
case of unaudited statements, to notes and normal, recurring year-end audit
adjustments that are not expected to be material in effect). The

 

10



--------------------------------------------------------------------------------

Financial Statements have been prepared in accordance with GAAP consistently
applied during the periods involved, except as noted in Section 3.10 of the
Disclosure Schedule.

Section 3.11 Undisclosed Liabilities; etc. Except as set forth on Section 3.11
of the Disclosure Schedule, the Company, the Parent and their respective
Subsidiaries do not have any liabilities or obligations of any nature (whether
known, unknown, absolute, accrued, contingent or otherwise, whether direct or
indirect, or as guarantor or otherwise with respect to any liability or
obligation of any other Person and whether due or to become due), except (i) as
and to the extent disclosed on and adequately reserved against in the Financial
Statements; (ii) for liabilities and obligations incurred in the ordinary course
of business consistent with past practice; (iii) liabilities and obligations
incurred under the Secured Notes, the Exchangeable Notes, and the vendor
financing loan agreement executed concurrently herewith and expenses incurred in
connection with the foregoing; (iv) liabilities and obligations incurred under
and pursuant to the terms of Material Contracts or contracts publicly filed with
the Commission (excluding any liabilities in respect of any breach or violation
thereof); or (v) in the aggregate amount not exceeding $10,000,000 incurred
since September 30, 2007.

Section 3.12 Absence of Certain Changes. Since the FYE Date, except as
specifically set forth on Section 3.12 of the Disclosure Schedule and except to
the extent recorded or accrued on the consolidated balance sheet of the Company
or the Parent as of September 30, 2007 and, as of any date after the Initial
Closing, except as permitted by the terms of the Purchased Securities issued on
the Initial Closing Date, the Company, the Parent and their respective
Subsidiaries have conducted their respective businesses only in, and have not
engaged in any material transaction other than according to, the ordinary and
usual course of such business and since September 30, 2007, there has not been
any Material Adverse Effect except as set forth in Section 3.12 of the
Disclosure Schedule. Without limiting the generality of the foregoing, except as
set forth on Section 3.12 of the Disclosure Schedule or subsequent to the date
hereof as approved by the Purchaser, the Company, the Parent and their
respective Subsidiaries have not since the FYE Date:

(a) declared, set aside, made or paid any dividend or distribution, payable in
cash, stock, property or otherwise, on any share of their capital stock or
directly or indirectly redeemed, purchased or otherwise acquired any such
shares;

(b) issued or sold any shares of any class of their capital stock (other than
options, warrants or other derivative securities exercisable for Parent Common
Shares, Company Common Shares or common stock of any of the Parent’s or the
Company’s Subsidiaries and any shares of such common stock issued pursuant to
the exercise thereof);

(c) suffered or permitted the creation of any Lien on any property of the
Parent, the Company or any of their Subsidiaries, other than Permitted Liens;

(d) written down the value of any asset of the Parent, the Company or their
Subsidiaries or written off as uncollectible any accounts or notes receivable or
any portion thereof except in the ordinary course of business;

 

11



--------------------------------------------------------------------------------

(e) except as required pursuant to existing written, binding agreements in
effect prior to the date of this Agreement and set forth in Section 3.12 of the
Disclosure Schedule or as otherwise required by applicable Law as of the date
hereof, (i) increased the compensation, bonus or pension, welfare, severance or
other benefits of, paid any bonus to, or made any new equity awards to any
director, officer or employee of the Company, the Parent or any of their
respective Subsidiaries having an annual salary or remuneration in excess of
$350,000 or (ii) forgiven any loans to directors, officers or employees of the
Company, the Parent or any of their respective Subsidiaries;

(f) changed in any material respect its accounting practices, policies or
principles, other than as required by GAAP;

(g) sold, assigned, pledged, encumbered, transferred or otherwise disposed of
(i) any Assets (excluding Intellectual Property) (other than the sales or the
licensing of their products to customers in the ordinary course of business) or
(ii) any Intellectual Property (other than licensing of their products in the
ordinary course of business and on a non-exclusive basis);

(h) instituted, settled or agreed to settle any litigation, action or proceeding
before any court or government body, other than in the ordinary course of
business;

(i) adopted a plan of complete or partial liquidation, dissolution, merger,
consolidation, restructuring, recapitalization or other reorganization;

(j) terminated, or suffered the resignation of, any executive officer or group
of employees of the Parent, the Company or their Subsidiaries;

(k) as of the date hereof suffered any damage, destruction or loss (whether or
not covered by insurance) affecting any Asset resulting in any liability, loss,
claim, damages, costs or expenses in excess of $1,000,000 individually or
$2,500,000 in the aggregate; or

(l) agreed to, whether in writing or otherwise, or taken any other action or
omitted to take any action that would result in the occurrence of, any of the
foregoing.

Section 3.13 Independent Accountants. Friedman LLP, who has certified certain
financial statements of the Company and the Parent is the independent registered
public accounting firm with respect to the Company within the applicable rules
and regulations adopted by the Commission and the Public Company Accounting
Oversight Board (United States) and as required by the Securities Act.

Section 3.14 Litigation. As of the date hereof other than as set forth on
Section 3.14 of the Disclosure Schedule, there are no civil, criminal or
administrative actions, suits, claims, hearings, investigations or proceedings
pending or, to the knowledge of the Company or the Parent, threatened against
the Company, the Parent or any of their Subsidiaries. As of the date hereof none
of the Company, the Parent or their Subsidiaries, or any material property or
Asset of the Company, the Parent or any of their Subsidiaries is subject to any
settlement or similar

 

12



--------------------------------------------------------------------------------

agreement with any Governmental Authority, or to any order, judgment, decree,
injunction or award of any Governmental Authority.

Section 3.15 Tax Matters. (a) The Company, the Parent and their Subsidiaries
have filed or caused to be filed all material Tax Returns that are or were
required to be filed by or with respect to them, either separately or as a
member of a group of corporations, pursuant to applicable Law. All Tax Returns
filed by (or that include on a consolidated basis) the Company, the Parent and
their Subsidiaries are true, complete and correct in all material respects.
Section 3.15(a) of the Disclosure Schedule contains a true, complete and correct
list of all such Tax Returns filed for taxable years ending 2006, 2005 and 2004,
all of which have been made available to the Purchaser. The Company, the Parent
and each of their Subsidiaries have paid, or made provision for the payment of,
all material Taxes that have or are reasonably likely to have become due
pursuant to those Tax Returns or otherwise, or pursuant to any assessment
received by the Company, the Parent or any of their Subsidiaries, except such
Taxes, if any, as are listed in Section 3.15(a) of the Disclosure Schedule and
are being contested in good faith. There does not exist any material actual or
proposed additional Tax assessment against the Company, the Parent or any of
their Subsidiaries.

(b) The Tax Returns of the Company, the Parent and each of their Subsidiaries
have not been audited by the Internal Revenue Service (the “IRS”) or relevant
state tax authorities, and such returns are closed by the applicable statute of
limitations for all taxable years through 2000. No waivers of statutes of
limitations as to any Tax matters relating to the Company, the Parent or any of
their Subsidiaries are in effect or have been requested by a Governmental
Authority. Section 3.15(b) of the Disclosure Schedule contains a true, complete
and correct list of all audits of all such Tax Returns, including a reasonably
detailed description of the nature and outcome of each audit. All deficiencies
proposed as a result of such audits have been paid, reserved against, settled,
or are being contested in good faith by appropriate proceedings.

(c) There exists no proposed Tax assessment against the Company, the Parent or
any of their Subsidiaries except as disclosed in the Financial Statements. All
Taxes that the Company, the Parent or any of their Subsidiaries is or was
required by Law to withhold or collect have been duly withheld or collected and,
to the extent required, have been paid to the proper Governmental Authority or
other Person.

(d) There are no Liens relating or attributable to Taxes with respect to, or in
connection with, the assets of the Company, the Parent or their Subsidiaries
other than Liens for Taxes that are not yet due.

Section 3.16 Title to Real and Personal Property. Each of the Company and the
Parent have good and marketable title in fee simple to, or have valid rights to
lease or otherwise use, all items of real property and good and valid title to,
or have valid rights to lease or otherwise use, all items of personal property,
that, in each case, are material to the business of the Company or the Parent,
as applicable, except, in each case, as would not reasonably be expected to have
a Material Adverse Effect. Such property rights are in each case free and clear
of all liens, encumbrances, claims and defects and imperfections of title except
(i) those that do not materially interfere with the use made and proposed to be
made of such property by the

 

13



--------------------------------------------------------------------------------

Company or the Parent or (ii) those that would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect or
(iii) Permitted Lien.

Section 3.17 Environmental Matters. (a) The Company, the Parent and their
Subsidiaries have complied at all times in all material respects with all
applicable Environmental Health and Safety Laws, hold all environmental permits
material to the conduct of the business of the Company, the Parent and their
Subsidiaries and are in compliance in all material respects with their
respective environmental permits; (b) no property currently owned, leased or
operated by the Company or the Parent (including soils, groundwater, surface
water, buildings or other structures) is contaminated with any Hazardous
Substance; (c) no property formerly owned, leased or operated by the Company,
the Parent or any of their Subsidiaries was contaminated with any Hazardous
Substance during or prior to such period of ownership or operation; (d) neither
the Company, the Parent nor any of their Subsidiaries is subject to material
liability for any Hazardous Substance disposal or contamination on any third
party property; (e) neither the Company, the Parent nor any of their
Subsidiaries has released or is aware of any past or present threat of release
of any Hazardous Substance that has been or could reasonably be expected to be
material; (f) neither the Company, the Parent nor any of their Subsidiaries has
received any notice, demand, letter, claim or request for information alleging
that the Company, the Parent or any of their Subsidiaries may be in violation of
or subject to liability under any Environmental Health and Safety Law;
(g) neither the Company, the Parent nor any of their Subsidiaries is subject to
any order, decree, injunction or other agreement with any Governmental Authority
or any indemnity or other agreement with any third party relating to liability
under any Environmental Health and Safety Law or relating to Hazardous
Substances; (h) there are no other circumstances or conditions involving the
Company, the Parent or any of their Subsidiaries that could reasonably be
expected to result in any material claim, liability, investigation, cost or
restriction on the ownership, use or transfer of any property pursuant to any
Environmental Health and Safety Law; and (i) the Company and the Parent have
made available to the Purchaser copies of all written environmental reports,
studies, assessments, sampling data and other environmental information in its
possession relating to the Company, the Parent or their Subsidiaries or their
respective current and former properties or operations.

Section 3.18 Employee Benefits. (a) All benefit and compensation plans,
contracts, policies or arrangements covering current or former employees or
other service providers of the Company, the Parent and their Subsidiaries and
current or former directors of the Company or the Parent, including, but not
limited to, “employee benefit plans” within the meaning of Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and
deferred compensation, severance, stock option, stock purchase, stock
appreciation rights, stock based, incentive and bonus plans (the “Benefit
Plans”), other than Benefit Plans maintained outside of the United States
primarily for the benefit of employees working outside of the United States
(such plans hereinafter being referred to as “Non-U.S. Benefit Plans”) are
listed on Section 3.18(a) of the Disclosure Schedule, and each Benefit Plan
which has received a favorable opinion letter from the Internal Revenue Service
National Office, including any master or prototype plan, has been separately
identified. True and complete copies of all Benefit Plans listed on
Section 3.18(a) of the Disclosure Schedule, including, but not limited to, any
trust instruments, insurance contracts and, with respect to any employee stock
ownership plan, loan agreements forming a part of any Benefit Plans, and all
amendments thereto have been provided or made available to the Purchaser.

 

14



--------------------------------------------------------------------------------

(b) Section 3.18(b) of the Disclosure Schedule also sets forth the names,
corporate and functional titles, hire dates and, the 2007 and target 2008 annual
salaries, incentive compensation, bonuses and other compensation of all
executive officers and current directors of each of the Company and the Parent
as of the date hereof.

(c) Each Benefit Plan complies in form and has been operated in substantial
compliance with its terms and the requirements of ERISA, the Code and other
applicable laws. Each U.S. Benefit Plan which is subject to ERISA (the “ERISA
Plans”) that is an “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA (“Pension Plan”) and that is intended to be qualified
under Section 401(a) of the Code, has received a favorable determination letter
from the IRS, or is comprised of a master or prototype plan that has received an
opinion from the IRS, covering all tax law changes prior to the Economic Growth
and Tax Relief Reconciliation Act of 2001 or has applied to the IRS for such
favorable determination letter within the applicable remedial amendment period
under Section 401(b) of the Code, and to the knowledge of the Company and the
Parent, no event has occurred that could reasonably be expected to result in
revocation of any such favorable determination letter or the loss of the
qualification of such ERISA Plan under Section 401(a) of the Code. Neither the
Company, the Parent nor any of their Subsidiaries has engaged in a transaction
with respect to any ERISA Plan that, assuming the taxable period of such
transaction expired as of the date hereof, could subject the Company, the Parent
or any Subsidiary to a tax or penalty imposed by either Section 4975 of the Code
or Section 502(i) of ERISA in an amount which would be material. Neither the
Company, the Parent nor any of their Subsidiaries has incurred or reasonably
expects to incur a material tax or penalty imposed by Section 4980F of the Code
or Section 502 of ERISA.

(d) Neither the Company, the Parent, any or their Subsidiaries nor any entity
which is considered one employer with the Company or the Parent under
Section 4001 of ERISA or Section 414 of the Code (an “ERISA Affiliate”)
(x) maintains or contributes to or has within the past six years maintained or
contributed to a Pension Plan that is subject to Subtitles C or D of Title IV of
ERISA or (y) maintains or has an obligation to contribute to or has within the
past six years maintained or had an obligation to contribute to a multiemployer
plan as defined in Section 3(37) of ERISA. All contributions required to be made
under each Benefit Plan, as of the date hereof, have been timely made and all
obligations in respect of each Benefit Plan have been properly accrued and
reflected in the Financial Statements.

(e) As of the date hereof, there is no material pending or, to the knowledge of
the Company or the Parent threatened, litigation relating to the Benefit Plans.
Neither the Company, the Parent nor any of their Subsidiaries has any
obligations for retiree health and life benefits under any Benefit Plan or
collective bargaining agreement. The Company, the Parent or their Subsidiaries
may amend or terminate any such plan at any time without incurring any liability
thereunder other than in respect of claims incurred prior to such amendment or
termination.

(f) There has been no amendment to, announcement by the Company, the Parent or
any of their Subsidiaries relating to, or change in employee participation or

 

15



--------------------------------------------------------------------------------

coverage under, any Benefit Plan which would increase materially the expense of
maintaining such plan above the level of the expense incurred therefor for the
most recent fiscal year. Neither the execution of this Agreement, shareholder
approval of this Agreement nor the consummation of the transactions contemplated
hereby will (w) entitle any employees of the Company, the Parent or any of their
Subsidiaries to severance pay or any increase in severance pay upon any
termination of employment after the date hereof, (x) accelerate the time of
payment or vesting or result in any payment or funding (through a grantor trust
or otherwise) of compensation or benefits under, increase the amount payable or
result in any other material obligation pursuant to, any of the Benefit Plans,
(y) limit or restrict the right of the Company or the Parent to merge, amend or
terminate any of the Benefit Plans or (z) result in payments under any of the
Benefit Plans which would not be deductible under Section 162(m) or Section 280G
of the Code. No Benefit Plan or other agreement provides any employee, director
or other service provider of the Company, the Parent or their Subsidiaries with
any amount of additional compensation if such individual is provided amounts
subject to excise or additional taxes imposed under Sections 409A or 4999 of the
Code.

(g) The Company, the Parent and their Subsidiaries have no material liability by
reason of an individual who performs or performed services for the Company, the
Parent or any of their Subsidiaries in any capacity being improperly excluded
from participating in a Benefit Plan; and each of the employees of the Company,
the Parent and their Subsidiaries has been properly classified by the Company,
the Parent and their Subsidiaries as “exempt” or “non-exempt” under applicable
Law.

Section 3.19 Labor Matters. Except as set forth in Section 3.19 of the
Disclosure Schedule:

(a) Neither the Company, the Parent nor any of their Subsidiaries is a party to
any collective bargaining agreement or other labor union contract applicable to
persons employed by the Company, the Parent or their Subsidiaries, nor are they
under any current obligation to bargain with any bargaining agent on behalf of
any such persons, nor, to the knowledge of the Company and the Parent, are there
or have there been any organizational campaigns, petitions or other unionization
activities seeking recognition of a collective bargaining unit which could
affect the Company, the Parent or any of their Subsidiaries;

(b) There are no controversies, strikes, slowdowns or work stoppages pending or,
to the knowledge of the Company or the Parent after due inquiry, threatened
between the Company, the Parent or any of their Subsidiaries, on the one hand,
and any of their respective employees, on the other hand, and neither the
Company nor the Parent has experienced any such controversy, strike, slowdown or
work stoppage within the past three years;

(c) Neither the Company, the Parent nor any of their Subsidiaries has breached
or otherwise failed to comply with the provisions of any collective bargaining
or union Contract and, to the knowledge of the Company and the Parent, there are
no

 

16



--------------------------------------------------------------------------------

grievances outstanding against the Company, the Parent or any of their
Subsidiaries under any such contract that could have a Material Adverse Effect;

(d) There are no unfair labor practice complaints pending against the Company,
the Parent or any of their Subsidiaries before the National Labor Relations
Board or any other Governmental Authority or any current union representation
questions involving employees of the Company, the Parent or any of their
Subsidiaries that could have a Material Adverse Effect;

(e) The Company, the Parent and their Subsidiaries are currently in compliance
in all material respects with all applicable Laws relating to the employment of
labor, including those related to wages (including the payment of overtime),
hours, worker classifications (including proper classification of any
independent contractors or consultants), collective bargaining, unemployment
insurance, workers’ compensation, discrimination, record-keeping and the payment
and withholding of Taxes and other sums as required by the appropriate
Governmental Authority and have withheld and paid to the appropriate
Governmental Authority or are holding for payment not yet due to such
Governmental Authority all amounts required to be withheld from employees of the
Company, the Parent or their Subsidiaries and are not liable for any arrears of
wages, Taxes, penalties or other sums for failure to comply with any of the
foregoing;

(f) To the knowledge of the Company and the Parent, each employee of the Company
or the Parent who is located in the United States and is not a United States
citizen has all necessary approvals, authorizations and papers necessary to work
in the United States in accordance with applicable Law;

(g) Each of the Company, the Parent and their Subsidiaries has paid in full to
all employees, or adequately reserved in accordance with the Company’s and the
Parent’s historical accounting practices, policies and principles consistently
applied, all wages, salaries, commissions, bonuses, benefits and other
compensation due to or on behalf of such employees except to the extent as has
not had, and would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect;

(h) There is no claim with respect to payment of wages, salary or overtime pay
that has been asserted or, to the knowledge of the Company or the Parent, is now
pending or threatened before any Governmental Authority with respect to any
persons currently or formerly employed by the Company, the Parent or any of
their Subsidiaries except to the extent as has not had, and would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect;

(i) As of the date hereof neither the Company, the Parent nor any of their
Subsidiaries is a party to, or otherwise bound by, any consent decree with, or
citation by, any Governmental Authority relating to employees or employment
practices;

(j) There is no charge or proceeding with respect to a material violation of any
occupational safety or health standards that has been asserted or is now pending
or, to

 

17



--------------------------------------------------------------------------------

the knowledge of the Company or the Parent, threatened with respect to the
Company or the Parent;

(k) As of the date hereof there is no charge of discrimination in employment or
employment practices, for any reason, including, without limitation, age,
gender, race, religion or other legally protected category, or any alleged
violation of any privacy Laws, which has been asserted or, to the knowledge of
the Company or the Parent, is now pending or threatened before the United States
Equal Employment Opportunity Commission, or any other Governmental Authority in
any jurisdiction in which the Company, the Parent or any of their Subsidiaries
has employed or currently employs any person;

(l) As of the date hereof, neither the Company, the Parent nor any of their
Subsidiaries has received written notice of the intent of any federal, state,
local or foreign Governmental Authority responsible for the enforcement of labor
or employment laws to conduct an investigation with respect to or relating to
the Company, the Parent or any of their Subsidiaries and no such investigation
is in progress or has been conducted in the past; and

(m) Except as set forth in Section 3.19(m) of the Disclosure Schedule, as of the
date hereof neither the Company, the Parent nor any of their Subsidiaries is
aware that any officer or key employee intends to terminate employment with the
Company, the Parent or their Subsidiaries, as applicable.

Section 3.20 Insurance. The Parent, the Company and each of their Subsidiaries
are insured by insurers of recognized financial responsibility against such
losses and risks and in such amounts as management of the Company believes to be
prudent and customary in the businesses in which the Parent, the Company and
their Subsidiaries are engaged. As of the date hereof neither the Parent, the
Company nor any Subsidiary has received notice of cancellation or termination of
any insurance policy, nor has the Parent, the Company or any Subsidiary been
denied or had revoked or rescinded any policy of insurance. Neither the Parent,
the Company nor any Subsidiary has any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue its business at a cost that would be expected to have a Material
Adverse Effect.

Section 3.21 Intellectual Property. (a) As of the date hereof, Section 3.21(a)
of the Disclosure Schedule sets forth a true and complete list of all
(x) Registered or otherwise material Owned Intellectual Property and
(y) material Licensed Intellectual Property other than intellectual property
rights licensed in conjunction with acquisition of computer hardware, software,
and other products used in the ordinary course of business.

(b) All Owned Intellectual Property is valid, subsisting and enforceable, and is
not subject to any outstanding order, judgment or decree restricting its use or
adversely affecting the Parent’s, the Company’s or their Subsidiaries’ rights
thereto. Except to the extent as would not have a Material Adverse Effect, all
Licensed Intellectual Property is valid, subsisting and enforceable, and is not
subject to any outstanding order, judgment or

 

18



--------------------------------------------------------------------------------

decree restricting its use or adversely affecting the Parent’s, the Company’s or
their Subsidiaries’ rights thereto.

(c) Neither the Company, the Parent nor any of their Subsidiaries is violating
or has violated any Intellectual Property rights except to the extent as has not
had and would not reasonably be expected to have a Material Adverse Effect.
Except as set forth in Section 3.21(c) of the Disclosure Schedule, as of the
date hereof, there are no suits, actions, reissues, interferences, arbitrations,
mediations, oppositions, cancellations, Internet domain name dispute proceedings
or other proceedings (collectively, “Suits”) pending, or to the knowledge of the
Company and the Parent, threatened, concerning any claim that the Parent, the
Company or any of their indemnitees have violated any Intellectual Property
rights.

(d) Except as set forth on Section 3.21(d) of the Disclosure Schedule, as of the
date hereof there are no Suits or claims pending, or to the knowledge of the
Company and the Parent, threatened, concerning the Owned Intellectual Property.
Except as set forth on Section 3.21(d) of the Disclosure Schedule, as of the
date hereof to the knowledge of the Company and the Parent, there are no Suits
or claims pending or threatened concerning the Licensed Intellectual Property or
the right of the Company, the Parent or any Subsidiary to use the Licensed
Intellectual Property.

(e) The Company, the Parent and their Subsidiaries own or otherwise hold valid
rights to use all Business Intellectual Property used or contemplated to be used
in the operation of the Business as currently contemplated to be conducted in
the future. All such rights are free of all Liens (other than Permitted Liens).
The completion of the transactions contemplated by this Agreement and the
Operative Documents will not alter or impair the ownership or right of the
Company, the Parent or any Subsidiary to use any of the Business Intellectual
Property. The Business Intellectual Property constitutes all material
Intellectual Property, Computer Software, Computer Hardware and Data that is
contemplated to be used in, or necessary for the conduct of the Business as
currently contemplated to be conducted in the future. To the knowledge of the
Company and the Parent, as of the date hereof no Person is violating any
Business Intellectual Property.

(f) The Company, the Parent and their Subsidiaries have timely made all filings
and payments with the appropriate foreign and domestic agencies required to
maintain in subsistence all Registered Owned Intellectual Property, except to
the extent any failure to make such payments or filings would not, individually
or in the aggregate, have a Material Adverse Effect. All documentation necessary
to confirm and effect the Company’s, the Parent’s and their Subsidiaries’
ownership of the Owned Intellectual Property, if acquired from other Persons,
has been recorded in the United States Patent and Trademark Office, the United
States Copyright Office and other official offices, except to the extent as
would not have a Material Adverse Effect.

Section 3.22 No Undisclosed Relationships. No relationship, direct or indirect,
exists between or among the Company or the Parent, on the one hand, and the
directors, officers, stockholders or other affiliates of the Company or the
Parent, on the other, that would be

 

19



--------------------------------------------------------------------------------

required by the Securities Act to be described in a registration statement to be
filed with the Commission.

Section 3.23 Related Party Transactions. Except as disclosed in Section 3.23 of
the Disclosure Schedule, as of the date hereof neither the Company, the Parent
nor any employee or Affiliate of the Company or the Parent: (a) has any cause of
action or other claim whatsoever against, or owes any amounts to, the Company or
the Parent except for claims of employees in the ordinary course of business,
such as for accrued vacation pay or for accrued benefits under an employee
benefit plan maintained by the Company or the Parent; (b) owns, directly or
indirectly, in whole or in part, any tangible or intangible property which the
Company or the Parent is using or which is necessary for the business of the
Company or the Parent; (c) owns any direct or indirect interest of any kind in,
or is an Affiliate or employee of, or consultant or lender to, or borrower from,
or has the right to participate in the management, operations or profits of, any
Person that is (i) a competitor, supplier, customer, client, distributor,
lessor, tenant, creditor or debtor of the Company or the Parent, (ii) engaged in
a business related to the business of the Company or the Parent or
(iii) participating in any transaction to which the Company or the Parent is a
party; or (d) otherwise is or has been a party to any Contract or transaction
with the Company or the Parent.

Section 3.24 Company Not an “Investment Company”. Neither the Company nor the
Parent is, nor, after receipt of payment for the Purchased Securities and
application of the proceeds of this offering will then be, required to register
as an “investment company” under the Investment Company Act and each of the
Parent and the Company will take all reasonable steps to assure that it will not
become subject to registration as an “investment company” under the Investment
Company Act.

Section 3.25 Accounting Controls. The Company and the Parent each maintain a
system of internal accounting controls designed to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with GAAP, including,
but not limited to internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Except as disclosed in Section 3.25 of the Disclosure Schedule,
there are no material weaknesses or significant deficiencies in the Company’s or
the Parent’s internal controls.

Section 3.26 Material Contracts. Section 3.26 of the Disclosure Schedule
contains a true, correct and complete list or description, as of the date
hereof, of all Contracts to which the Parent, the Company or any of their
Subsidiaries is a party or by which any of them are otherwise bound which:
(a) are with any Governmental Authority, (b) are material to the Business
Intellectual Property, including but not limited to Contracts granting the
Parent, the Company or their Subsidiaries rights to use the Business
Intellectual Property and trademark coexistence agreements, trademark consent
agreements and nonassertion agreements, or (c) are

 

20



--------------------------------------------------------------------------------

otherwise material to the business of either the Parent and its Subsidiaries or
the Company and its Subsidiaries, in each case taken as a whole, other than, in
each of the foregoing cases, Contracts that have been publicly filed with the
Commission (each such Contract referred to in clauses (a), (b) and (c), a
“Material Contract”). All Material Contracts are valid, binding and in full
force and effect as to the Parent, the Company and their Subsidiaries, and,
except as disclosed on Section 3.07 of the Disclosure Schedule, there is no
material default by the Parent, the Company or their Subsidiaries with respect
to any such Material Contracts or, to the knowledge of the Company or the
Parent, by any other party thereto.

Section 3.27 No Unlawful Payments; Compliance with Certain Laws. (a) Neither the
Company, the Parent nor, to the best knowledge of the Company or the Parent, any
director, officer, agent, employee or other person associated with or acting on
behalf of the Company or the Parent has (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
(iii) violated or is in violation of any provision of the Foreign Corrupt
Practices Act of 1977; or (iv) made any bribe, rebate, payoff, influence
payment, kickback or other unlawful payment.

(b) The operations of the Company and the Parent are and have been conducted at
all times in compliance, in all material respects, with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or the Parent with
respect to the Money Laundering Laws is pending or, to the best knowledge of the
Company or the Parent, threatened.

(c) None of the Company, the Parent or, to the knowledge of the Company or the
Parent, any director, officer, agent, employee or affiliate of the Company or
the Parent is currently subject to any U.S. sanctions administered by the Office
of Foreign Assets Control of the U.S. Department of the Treasury (“OFAC”); and
the Company and the Parent will not directly or indirectly use the proceeds of
the offering of the Purchased Securities hereunder, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person or entity, for the purpose of financing the activities of any
person currently subject to any U.S. sanctions administered by OFAC.

Section 3.28 Solvency. On and immediately after the relevant Closing Date, each
of the Company and the Parent (after giving effect to the issuance of the
Purchased Securities and the other transactions related thereto) will be
Solvent. As used in this paragraph, the term “Solvent” means, with respect to a
particular date and with respect to a particular entity, that on such date
(i) the present fair market value (or present fair saleable value) of the assets
of such entity is not less than the total amount required to pay the liabilities
of such entity on its total existing debts and liabilities (including contingent
liabilities) as they become absolute and matured; (ii) assuming consummation of
the issuance of the Purchased Securities as

 

21



--------------------------------------------------------------------------------

contemplated by this Agreement, such entity is not incurring debts or
liabilities beyond its ability to pay as such debts and liabilities mature;
(iii) such entity is not engaged in any business or transaction, and does not
propose to engage in any business or transaction, for which its property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such entity is engaged; and
(iv) such entity is not a defendant in any civil action that would result in a
judgment that such entity is or would become unable to satisfy.

Section 3.29 Brokers. There is no broker, finder or other party that is entitled
to receive from the Company or the Parent any brokerage or finder’s fee or other
fee or commission as a result of any transactions contemplated by this
Agreement, excluding payments that may be due pursuant to Section 7.13(ii)
hereof.

Section 3.30 Licenses and Permits. Except as disclosed in Section 3.30 of the
Disclosure Schedule, each of the Company and the Parent possesses all licenses,
certificates, permits and other authorizations issued by, and has made all
declarations and filings with, the appropriate federal, state, local or foreign
governmental or regulatory authorities that are necessary for the ownership or
lease of its respective properties or the conduct of its business, except where
the failure to possess or make the same would not, individually or in the
aggregate, have a Material Adverse Effect; and except as disclosed in
Section 3.30 of the Disclosure Schedule, neither the Company nor the Parent has
received notice of any revocation or modification of any such license,
certificate, permit or authorization or has any reason to believe that any such
license, certificate, permit or authorization will not be renewed in the
ordinary course.

Section 3.31 Rule 144A Eligibility. On the relevant Closing Date, the Purchased
Securities issued on such Closing Date will not be of the same class as
securities listed on a national securities exchange registered under Section 6
of the Exchange Act or quoted in an automated inter-dealer quotation system, as
of its respective date.

Section 3.32 No Integration. Neither the Company, the Parent nor any of their
affiliates (as defined in Rule 501(b) of Regulation D) has, directly or through
any agent, sold, offered for sale, solicited offers to buy or otherwise
negotiated in respect of, any security (as defined in the Securities Act), that
is or will be integrated with the sale of the Purchased Securities in a manner
that would require registration of the Purchased Securities under the Securities
Act.

Section 3.33 No Stabilization. Neither the Company, the Parent nor any of the
Guarantors has taken, directly or indirectly, any action designed to or that
could reasonably be expected to cause or result in any stabilization or
manipulation of the price of the Purchased Securities.

Section 3.34 Margin Rules. Neither the issuance, sale and delivery of the
Purchased Securities nor the application of the proceeds thereof by the Company
or the Parent will violate Regulation T, U or X of the Board of Governors of the
Federal Reserve System or any other regulation of such Board of Governors.

 

22



--------------------------------------------------------------------------------

Section 3.35 No Restriction on Distributions. Except as disclosed in
Section 3.35 of the Disclosure Schedule, no Subsidiary of the Company or the
Parent is currently prohibited, directly or indirectly, from paying any
dividends to the Company or the Parent, from making any other distribution on
such Subsidiary’s capital stock, from repaying to the Company or the Parent any
loans or advances to such Subsidiary from the Company or the Parent or from
transferring any of such Subsidiary’s property or assets to the Company or the
Parent or any other Subsidiary of the Company or the Parent.

Section 3.36 Contemporaneous Purchase. The Company and Parent have entered into
definitive agreements (the “Other Securities Agreements”) in substantially the
form made available to the Purchaser with respect to the issuance, sale and
purchase of the Other Purchaser Securities. Such Other Securities Agreements
have been duly authorized, executed and delivered by the Company and the Parent
and each of them is a valid and binding agreement of the Company and/or the
Parent, as applicable, enforceable against the Company and/or the Parent, as
applicable, in accordance with its terms, subject to the Enforceability
Exceptions.

Section 3.37 Regulatory

(a) Section 3.37 of the Disclosure Schedule includes a complete list as of the
date hereof of all FCC licenses and authorizations held by the Company and all
of the Industry Canada licenses and authorizations held by TerreStar Canada (the
“FCC and Industry Canada Licenses”), and as of the date hereof all of the FCC
and Industry Canada Licenses are in full force and effect. The FCC and Industry
Canada Licenses are not subject to any condition other than (i) those conditions
specifically included in such FCC and Industry Canada Licenses, (ii) such
conditions as may appear in FCC or Industry Canada orders or decisions of
general applicability that may be relevant to the FCC and Industry Canada
licenses and (iii) such conditions as may appear in FCC or Industry Canada
orders or decisions of general applicability that may be relevant to the FCC and
Industry Canada Licenses \. Other than authorizations sought in the pending
applications and not yet filed applications, all of which are included in
Section 3.37 of the Disclosure Schedule (the “FCC and Industry Canada
Applications”), the FCC and Industry Canada Licenses are, as of the date hereof,
the only FCC and Industry Canada licenses, permits and authorizations required
for the Company to provide mobile satellite communications service and to
develop an integrated satellite and terrestrial communications network in the
United States. Except as specified in Section 3.37 of the Disclosure Schedule,
as of the date hereof, the pending FCC applications are complete in all material
respects.

(b) As of the date hereof, the FCC and Industry Canada Licenses are not subject
to any proceeding other than the FCC and Industry Canada Application proceedings
and those proceedings (i) affecting the mobile satellite industry, the wireless
industry or telecommunications providers generally; or (ii) which would not
reasonably be expected to result in suspension, termination, revocation,
non-renewal or other material adverse effect on, the FCC and Industry Canada
Licenses. As of the date hereof, none of the FCC or Industry Canada Licenses is
threatened in writing by the FCC or Industry Canada with suspension or
cancellation nor is the Company or TerreStar Canada the subject of any
investigation or enforcement action by the FCC or Industry Canada.

 

23



--------------------------------------------------------------------------------

(c) Except as specified in Section 3.37 of the Disclosure Schedule, as of the
date hereof, the Company and TerreStar Canada have made all material reports,
met all the requirements and conditions of the FCC and Industry Canada Licenses,
including meeting required milestones, and paid all fees required to date by the
FCC and Industry Canada.

Section 3.38 Complete Disclosure. No representation or warranty made by the
Company or the Parent in this Agreement, including the Disclosure Schedule, or
in any certificate furnished or to be furnished to the Purchaser pursuant to
this Agreement, or in connection with the transactions contemplated hereby,
contains or will contain any untrue statement of a material fact, or omits or
will omit to state a material fact necessary to make the statements or facts
contained herein or therein not misleading.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser acknowledges that (i) the representations and warranties in this
Article IV have been a material and necessary inducement for each of the Parent
and the Company to agree to enter into this Agreement and the other Operative
Documents and to issue the Purchased Securities and (ii) each of the Parent and
the Company is relying on such representations and warranties. The Purchaser
represents and warrants to the Company that:

Section 4.01 Authorization. The Purchaser has full power and authority to enter
into this Agreement. This Agreement has been duly and validly authorized,
executed and delivered by the Purchaser and constitutes a valid and legally
binding obligation of the Purchaser, enforceable in accordance with its terms,
subject to the Enforceability Exceptions.

Section 4.02 No Conflicts. The execution, delivery and performance by the
Purchaser of this Agreement and compliance by the Purchaser with the terms and
provisions hereof and thereof, and the purchase of the Purchased Securities by
the Purchaser do not and will not constitute a breach of, or a default under,
the Organizational Documents of the Purchaser, or any contract, indenture,
mortgage, deed of trust, loan or credit agreement, note, lease or other
agreement or instrument to which the Purchaser is a party or by which it may be
bound or to which its properties is subject, nor will any such action result in
any violation of any existing Law (assuming compliance with the Securities Act
and applicable securities and Blue Sky Laws of any other jurisdiction) to which
the Purchaser or its property is subject.

Section 4.03 Certain Fees. No fees or commissions for which the Company could be
liable (including pursuant to Section 7.13 (ii) hereof) are or will be payable
by the Purchaser to brokers, finders, or investment bankers with respect to the
purchase of any of the Purchased Securities or the consummation of the
transactions contemplated by this Agreement.

Section 4.04 Purchase in Ordinary Course. The Purchaser is purchasing the
Purchased Securities in the ordinary course of its business and the Purchaser
has not entered into any arrangement with any person to resell the Purchased
Securities or to participate in the distribution of the Purchased Securities.

Section 4.05 Unregistered Securities.

 

24



--------------------------------------------------------------------------------

(a) Investment. The Purchased Securities are being acquired for its own account
and with no intention of distributing the Purchased Securities or any part
thereof, and the Purchaser has no present intention of selling or granting any
participation in or otherwise distributing the same in any transaction in
violation of the Securities Act or the securities or blue sky laws of any other
jurisdiction. If the Purchaser should in the future decide to dispose of any of
the Purchased Securities, the Purchaser understands and hereby agrees that it
may do so only in compliance with the Securities Act and applicable securities
and blue sky laws of any other jurisdiction, as then in effect, which may
include a sale contemplated by any registration statement pursuant to which the
Purchased Securities are then being offered.

(b) Exemption. The Purchaser understands that (i) the Purchased Securities
(A) have not been registered under the Securities Act or any state securities
Laws, (B) will be issued in reliance upon an exemption from the registration and
prospectus delivery requirements of the Securities Act pursuant to Section 4(2)
thereof and/or Regulation D promulgated thereunder and (C) will be issued in
reliance upon exemptions from the registration and prospectus delivery
requirements of state securities laws which relate to private offerings, and
(ii) the Purchaser must therefore bear the economic risk of such investment
indefinitely unless a subsequent disposition thereof is registered under the
Securities Act and applicable state securities laws or is exempt therefrom. The
Purchaser acknowledges that the Company is relying in part upon the truth and
accuracy of, and the Purchaser’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of the Purchaser set
forth herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire the Purchased Securities.

(c) Nature of Purchaser. The Purchaser represents and warrants to the Company
that (i) it is an “accredited investor” as defined in Rule 501(a) promulgated
under the Securities Act and (ii) by reason of its business and financial
experience it has such knowledge, sophistication and experience in making
similar investments and in business and financial matters generally so as to be
capable of evaluating the merits and risks of the prospective investment in the
Purchased Securities, is able to bear the economic risk of such investment and,
at the present time, would be able to afford a complete loss of such investment;

(d) Legend. It is understood that any certificates evidencing the Purchased
Securities will bear the following legend:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER (A) UNDER THE INSTRUMENT PURSUANT TO WHICH THEY WERE ISSUED AND
(B) UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND STATE SECURITIES LAWS, AND
MAY NOT BE OFFERED FOR SALE, SOLD, ASSIGNED, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF UNLESS (I) REGISTERED UNDER THE APPLICABLE SECURITIES LAWS,
(II) SUCH TRANSACTION IS PURSUANT TO RULE 144,

 

25



--------------------------------------------------------------------------------

RULE 144A OR REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(III) AN OPINION OF COUNSEL, WHICH OPINION IS REASONABLY SATISFACTORY TO THE
COMPANY, HAS BEEN DELIVERED TO THE COMPANY AND SUCH OPINION STATES THAT THE
SECURITIES MAY BE TRANSFERRED WITHOUT SUCH REGISTRATION.”

The certificates evidencing the Purchased Securities shall not be required to
contain such legend or any other legend after (i) such securities are registered
for resale under the Securities Act, (ii) following any sale of such securities
pursuant to and in accordance with Rule 144, (iii) if such securities are
eligible for sale under Rule 144(k), or (iv) if such legend is not required
under applicable requirements of the Securities Act (including controlling
judicial interpretations and pronouncements issued by the Staff of the
Commission).

(e) No General Solicitation or Advertising. The Purchaser acknowledges that it
is not purchasing the Purchased Securities as a result of any advertisements,
articles, notices or other communications published in any newspaper, magazine
or similar media or broadcast over radio or television.

(f) Independent Evaluation. The Purchaser has independently evaluated the merits
of its decision to purchase the Purchased Securities, has not relied on the
advice of any placement agent or financial advisor in making such decision. The
Purchaser has been afforded the opportunity, directly and through any advisors,
to ask questions of the Company and the Parent.

ARTICLE V

CONDITIONS

Section 5.01 Conditions Precedent to the Obligations of the Purchaser at each
Closing. The obligation of the Purchaser to acquire the Purchased Securities at
each Closing is subject to the satisfaction, at or before such Closing, of each
of the following conditions:

(a) Representations and Warranties. In the case of the Initial Closing, each of
the representations and warranties of the Company and the Parent contained
herein shall be true and correct as of the date when made and, unless expressly
stated to refer to an earlier date, as of such Closing Date as though made on
and as of such date.

(b) Performance. Each of the Company and the Parent shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by it at or prior to such Closing, including, without limitation,
delivering or causing the delivery of those items required to be delivered
pursuant to Section 2.03, Section 2.04, Section 2.05 and .Section 2.06.

(c) No Material Adverse Effect. No Material Adverse Effect (other than, and to
the extent, disclosed in Section 3.12 of the Disclosure Schedule) shall have
occurred since September 30, 2007.

 

26



--------------------------------------------------------------------------------

(d) Consents and Approvals. All consents, authorizations, approvals, permits, or
waivers, if any, that are required in connection with the execution and delivery
of the Operative Documents, the Purchase Money Credit Agreement and the Purchase
Money Security Agreement or the consummation of the transactions contemplated
thereby, (other than, in the case of the Initial Closing, the Spectrum
Contribution Agreement) including, without limitation, the lawful issuance and
sale of the Purchased Securities pursuant to this Agreement, shall be duly
obtained and effective as of such Closing.

(e) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by this Agreement.

(f) Preferred Stock. The Parent shall have filed with the Secretary of State of
the State of Delaware:

(i) a certificate of designations with respect to the Series C Preferred in
substantially the form attached as Exhibit F hereto; and

(ii) a certificate of designations with respect to the Series D Preferred in
substantially the form attached as Exhibit G hereto.

(g) Payment of Fees and Expenses. The Company and the Parent shall have paid or
cause to have been paid the expenses of the Purchaser required to be paid by the
Purchaser pursuant to Section 7.13(ii), including fees and expenses of counsel
to the Purchaser billed through such Closing Date.

(h) Board of Directors. Within seven (7) days of the Initial Closing, the
Purchaser shall have received evidence reasonably satisfactory to it that,
through resignations and appointments to the Board of Directors of the Parent
and the Company, the Board of Directors of the Parent and the Company consist of
eight individuals including two nominees of the Purchaser, all of whom shall
meet the requirements of a Continuing Director as defined in the Secured Notes
Indenture.

(i) Stockholder Approval. In the case of the Initial Closing, the Purchaser
shall have received evidence reasonably satisfactory to it that the voting
agreements contemplated by Section 6.09(c) have been executed and delivered and
remain in full force and effect.

Section 5.02 Conditions Precedent to the Obligations of the Company. The
obligation of the Company to sell the Purchased Securities at each Closing is
subject to the satisfaction or waiver by the Company, at or before such Closing,
of each of the following conditions:

(a) Representations and Warranties. Each of the representations and warranties
of the Purchaser contained herein shall be true and correct as of the date when
made and as of such Closing Date as though made on and as of such date.

 

27



--------------------------------------------------------------------------------

(b) Performance. The Purchaser shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
this Agreement to be performed, satisfied or complied with by the Purchaser at
or prior to such Closing, including, without limitation, delivering or causing
the delivery of those items required to be delivered pursuant to Section 2.06;
and

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by this Agreement.

Section 5.03 Additional Conditions Precedent to the Final Closing.

(a) Both Parties. The obligations of the parties to complete the transactions
contemplated by the Spectrum Contribution Agreement at the Final Closing is
subject to the satisfaction at or before the Final Closing of each of the
following conditions, in addition to the conditions set forth in Section 5.01
and Section 5.02:

(i) HSR. The waiting period applicable to the Parent’s and the Purchaser’s
consummation of the transactions contemplated by the Spectrum Contribution
Agreement under the HSR Act, shall have expired or been terminated.

(ii) Stockholder Approval. The Stockholder Approval for the issuance of the
Spectrum Shares contemplated to be issued pursuant to the Spectrum Contribution
Agreement shall have been received.

(b) The Purchaser. The obligations of the Purchaser to complete the transactions
contemplated by the Spectrum Contribution Agreement at the Final Closing is
subject to the condition that the Stockholder Approval contemplated by
Section 6.09 shall be effective on or before July 23, 2008.

Section 5.04 Additional Documents. On or prior to such Closing Date, the Company
and the Guarantors shall have furnished to the Purchaser such further
certificates and documents as the Purchaser may reasonably request.

ARTICLE VI

ADDITIONAL AGREEMENTS

Section 6.01 Blue Sky Compliance. The Company will qualify the Purchased
Securities for offer and sale under the securities or Blue Sky laws of such
jurisdictions as the Purchaser shall reasonably request and will continue such
qualifications in effect so long as required for the offering and resale of the
Purchased Securities; provided that neither the Company, the Parent nor any of
the Guarantors shall be required to (i) qualify as a foreign corporation or
other entity or as a dealer in securities in any such jurisdiction where it
would not otherwise be required to so qualify, (ii) file any general consent to
service of process in any such jurisdiction or (iii) subject itself to taxation
in any such jurisdiction if it is not otherwise so subject.

 

28



--------------------------------------------------------------------------------

Section 6.02 Supplying Information. While the Purchased Securities remain
outstanding and are “restricted securities” within the meaning of Rule 144(a)(3)
under the Securities Act, the Company will, during any period in which the
Company is not subject to and in compliance with Section 13 or 15(d) of the
Exchange Act, furnish to holders of the Purchased Securities and prospective
purchasers of the Purchased Securities designated by such holders, upon the
request of such holders or such prospective purchasers, the information required
to be delivered pursuant to Rule 144A(d)(4) under the Securities Act.

Section 6.03 No Integration. Neither the Company, the Parent nor any of their
affiliates (as defined in Rule 501(b) of Regulation D) will, directly or through
any agent, sell, offer for sale, solicit offers to buy or otherwise negotiate in
respect of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Purchased Securities in a manner that would
require registration of the Purchased Securities under the Securities Act.

Section 6.04 No General Solicitation or Directed Selling Efforts. None of the
Company, the Parent or any of their affiliates or any other person acting on its
or their behalf (other than Harbinger and EchoStar, as to which no covenant is
given) will (i) solicit offers for, or offer or sell, the Purchased Securities
by means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D or in any manner involving a public
offering within the meaning of Section 4(2) of the Securities Act or (ii) engage
in any directed selling efforts within the meaning of Regulation S, and all such
persons will comply with the offering restrictions requirement of Regulation S.

Section 6.05 No Stabilization. Neither the Company nor the Parent will take,
directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Purchased Securities.

Section 6.06 Offering of Exchangeable Notes to Existing Stockholders. Prior to
the Initial Closing Date, the Company shall offer (such offer, the
“Exchangeables Offering”) to issue and sell to up to nine (9) holders of the
Parent Common Shares all of which are institutional “accredited investors,” as
defined in Rule 501(a) under the Securities Act such stockholder’s share of an
aggregate of $50,000,000 aggregate principal amount of Exchangeable Notes (the
“Exchangeables Offering Securities”). Each such stockholder who agrees to
purchase the Exchangeables Offering Securities must so specify in writing to the
Company before 12:00 midnight on the day prior to the Initial Closing Date and
shall purchase such Exchangeable Offering Securities at the Initial Closing. The
Purchaser agrees to purchase from the Company 50% of the aggregate principal
amount of the Exchangeables Offering Securities not purchased by such
stockholders pursuant to this Section 6.06.

Section 6.07 Network Capacity Agreement. During the period after execution of
this Agreement and before October 1, 2008, the Company, the Parent and EchoStar
agree to negotiate in good faith and to use commercially reasonable efforts to
reach agreement on a commercial agreement between the Company, the Parent and
EchoStar which would be consistent with the milestone set forth in section
1(d)(ii) of the Secured Notes.

Section 6.08 Regulatory. (a) The Company shall (i) use its reasonable best
efforts not to surrender, or to permit a materially adverse modification of,
revocation of, forfeiture of, or

 

29



--------------------------------------------------------------------------------

failure to renew under regular terms, any of the FCC and Industry Canada
Licenses that are material to its business, or cause the FCC or Industry Canada
to institute any proceeding for the revocation, suspension, or materially
adverse modification of any such FCC and Industry Canada Licenses that are
material to its business; and (ii) comply in all material respects with all
requirements and conditions of the FCC and Industry Canada Licenses.

(b) On or before February 29, 2008, the Company shall file with the FCC a
request for declaratory ruling pursuant to Section 310(b) of the Communications
Act of 1934, as amended, for the purpose of bringing the Company into full
compliance with the FCC’s alien ownership rules and regulations.

(c) The Company shall file with the FCC a request for an extension of the
September 30, 2008 milestone for launching the satellite and the November 30,
2008 milestone for the satellite being operational. The Company shall use
reasonable best efforts to cause TerreStar Canada to file with Industry Canada a
request for an extension of the November 30, 2008 milestone for placing the
satellite into its assigned orbital position. Such requests shall seek
sufficient additional time so as to take into account the new satellite
manufacturing delays and shall be filed sufficiently in advance of the current
milestones so that the FCC and Industry Canada can reasonably be expected to act
on the requests on a timely basis.

Section 6.09 Stockholder Approval.

(a) The Parent will take, in accordance with applicable law and its certificate
of incorporation and bylaws, all actions reasonably necessary or advisable to
obtain the vote of its stockholders necessary to approve (i) the issuance of the
Spectrum Shares and the transactions contemplated by the Spectrum Contribution
Agreement (ii) the issuance of Junior Preferred upon exchange of the
Exchangeable Notes (and Parent Common Shares upon conversion of Junior
Preferred) and (iii) the increase in the authorized number of Parent Common
Shares necessary to give effect to the foregoing and issue the Spectrum Shares
and Junior Preferred issuable upon exchange of the Exchangeable Notes (and
Parent Common Shares upon conversion of the Junior Preferred) (the “Stockholder
Approval”). The Parent’s Board of Directors shall recommend such approval and
take all lawful action to solicit such approval. The Parent shall use all
commercially reasonable efforts to obtain from its stockholders written consents
in favor thereof and if required by applicable law in order to consummate the
transactions contemplated by the Spectrum Contribution Agreement, Parent, acting
through its Board of Directors, shall take all action necessary to obtain
written consent or convene a meeting of its stockholders as promptly as
practicable for the purpose of voting upon the approval thereof.

(b) The Parent represents and warrants that the affirmative vote in favor of the
Stockholder Approval by holders of a majority of outstanding shares of Parent
Common Stock is sufficient to obtain the Stockholder Approval in accordance with
applicable law and the certificate of incorporation and bylaws of the Parent.

(c) The Parent agrees with the Purchaser that on or prior to the Initial Closing
Date it will obtain voting agreements in a form reasonably approved by the
Purchaser

 

30



--------------------------------------------------------------------------------

from Parent stockholders, representing at least a majority of the outstanding
shares of Common Stock, representing binding irrevocable commitments to vote in
favor of the Stockholder Approval (each a “Voting Agreement”) that are
sufficient to obtain the Stockholder Approval in accordance with applicable law
and the Parent’s certificate of incorporation and bylaws (subject only to
compliance with the requirements for filing and distribution of an information
statement under Regulation 14C under the Exchange Act).

(d) The Purchaser agrees to deliver a Voting Agreement with respect to all
shares of Common Stock beneficially owned by it, as disclosed in the most recent
form 13D (or an amendment thereto) of Purchaser or its affiliates filed with the
SEC on September 19, 2007.

Section 6.10 Filings. (a) If required by applicable securities legislation, or
order, or if required by any securities commission, stock exchange or other
regulatory authority, at the request of and at the sole expense of the Company,
the Purchaser will provide reasonable assistance to the Company in filing
reports, questionnaires, undertakings and other documents with respect to the
issue of the Purchased Securities.

(b) As soon as reasonably practicable after the date hereof, but in no event
later than 30 days following the date hereof, the Parent and the Purchaser shall
each file with the Federal Trade Commission and the Antitrust Division of the
Department of Justice Notification and Report Forms relating to the transactions
contemplated under the Spectrum Contribution Agreement and in respect of the
potential exchange of the Exchangeable Notes as required by the HSR Act in order
to consummate the transactions contemplated hereby and thereby. The Parent and
the Purchaser shall (i) cooperate and coordinate with one another in the making
of such filings, (ii) supply the other with any information that may be required
to effectuate such filings, and (iii) promptly supply any additional information
that may be required by, and use its commercially reasonable efforts (including,
without limitation, meeting with any regulators and providing relevant materials
and making available relevant employees), to seek to resolve promptly any
objections that may be asserted by, the Federal Trade Commission, the Department
of Justice or the competition or merger control authorities of any other
Governmental Entity; provided, however, that the Purchaser shall not be required
to agree to any divestiture of any properties, assets or businesses, or the
imposition of any limitation on its ability to conduct businesses or to own or
exercise control of its assets and properties.

(c) The Purchaser shall provide all information reasonably requested by the
Company to enable it to make FCC filings.

Section 6.11 Withholding Certificates. The Purchaser shall deliver to the
Company, as applicable, either (i) two copies of a properly completed and duly
executed applicable Internal Revenue Service Form W-9 or (ii) a certificate to
the effect that Buyer is not a “bank” within the meaning of Section 881(c)(3)(A)
of the Code, is not a “10-percent shareholder” within the meaning of
Section 881(c)(3)(B) of the Code and is not a controlled foreign corporation as
described in Section 881(c)(3)(C) of the Code, and two copies of a properly
completed and duly executed Internal Revenue Service Form W-8BEN or Form W-8IMY
transmitting one or more

 

31



--------------------------------------------------------------------------------

for W-8BENs. At the reasonable request of the Company, the Purchaser shall
provide replacement forms if previously provided forms are no longer effective.

Section 6.12 Company Board; Voting Rights. The Parent and the Company will take
all actions reasonably required such that (a) the Boards of Directors of the
Parent and the Company would as promptly as practicable following the Initial
Closing, but in no event more than seven (7) days following the Initial Closing,
have eight (8) members, including two representatives nominated by the Purchaser
and two representatives nominated by the purchaser(s) of the Other Purchased
Securities and (b) the Purchaser and the purchaser(s) of Other Purchased
Securities would have the same voting rights in respect of the Company as are
set forth in the Certificate of Designations with respect to the Parent.

ARTICLE VII

MISCELLANEOUS

Section 7.01 Use of Proceeds. The proceeds from the sale of the Securities will
be used in a manner consistent with the Business Plan approved by the Board of
Directors of Parent following the reconstitution of the Parent’s Board of
Directors as contemplated by Section 6.12.

Section 7.02 Termination by Mutual Consent. This Agreement may be terminated and
the sale and purchase of the Purchased Securities hereunder may be abandoned at
any time prior to the Initial Closing, by mutual written consent of (a) the
Company, (b) the Parent and (c) the Purchaser.

Section 7.03 Termination by the Purchaser or the Company. This Agreement may be
terminated and the sale and purchase of the Purchased Securities may be
abandoned at any time prior to the Initial Closing by action of either (a) the
Company or (b) the Purchaser if the Initial Closing shall not have been
consummated by February 8, 2008, provided that the right to terminate this
Agreement pursuant to this Section 7.03 shall not be available to any party that
has breached its obligations under this Agreement in any manner that shall have
proximately contributed to the occurrence of the failure of a condition to the
consummation of the sale and purchase of the Purchased Securities .

Section 7.04 Interpretation; Severability. Article, Section, Schedule, and
Exhibit references are to this Agreement, unless otherwise specified. All
references to instruments, documents, contracts, and agreements are references
to such instruments, documents, contracts, and agreements as the same may be
amended, supplemented, and otherwise modified from time to time, unless
otherwise specified. The word “including” shall mean “including but not limited
to.” Whenever any party has an obligation under this Agreement, the expense of
complying with that obligation shall be an expense of such party unless
otherwise specified. If any provision of this Agreement is held to be illegal,
invalid, not binding, or unenforceable, such provision shall be fully severable
and this Agreement shall be construed and enforced as if such illegal, invalid,
not binding, or unenforceable provision had never comprised a part of this
Agreement, and the remaining provisions shall remain in full force and effect.

Section 7.05 Survival. The indemnities, covenants, representations and
warranties of the Company, the Parent and the Purchaser contained in this
Agreement or made by or on behalf

 

32



--------------------------------------------------------------------------------

of the Company, the Parent or the Purchaser pursuant to this Agreement or any
certificate delivered pursuant hereto shall survive the delivery of and payment
for the Purchased Securities and shall remain in full force and effect,
regardless of any termination of this Agreement or any investigation made by or
on behalf of the Company, the Parent or the Purchaser.

Section 7.06 Waivers; Remedies; Amendments.

(a) No Waiver; Remedies Cumulative. No failure or delay on the part of any party
in exercising any right, power, or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power, or
remedy preclude any other or further exercise thereof or the exercise of any
right, power, or remedy. The remedies provided for herein are cumulative and are
not exclusive of any remedies that may be available to a party at law or in
equity or otherwise.

(b) Amendments and Modifications. Except as otherwise provided herein, no
amendment, waiver, consent or modification of any provision of this Agreement
shall be effective unless signed by each of the parties hereto affected by such
amendment, waiver, consent or modification. Any amendment, supplement or
modification of or to any provision of this Agreement, any waiver of any
provision of this Agreement, and any consent to any departure by any party
hereto from the terms of any provision of this Agreement shall be effective only
in the specific instance and for the specific purpose for which made or given.
Except where notice is specifically required by this Agreement, no notice to or
demand on any party hereto in any case shall entitle any party hereto to any
other or further notice or demand in similar or other circumstances.

Section 7.07 Indemnification. (a) In addition to all other rights and remedies
available to the Purchaser, each of the Company and the Parent shall indemnify,
defend and hold harmless the Purchaser and its affiliates and their respective
partners, members, officers, directors, employees, agents and representatives
(collectively, the “Purchaser Representatives”; and together with the Purchaser,
the “Purchaser Indemnified Persons”) against all losses, assessments, damages,
liabilities, costs and expenses (including, but not limited to, interest,
penalties and reasonable legal and accounting fees and expenses) (collectively,
“Damages”) and none of the Purchaser Indemnified Persons shall be liable to the
Company, the Parent or any other stockholder of the Company or the Parent for or
with respect to any and all Damages related thereto or incurred in enforcing
this Section 7.07, in connection with:

(i) any breach of a representation or warranty by the Company or the Parent
under (a) this Agreement, including Article III of this Agreement, (b) any of
the other Operative Documents, (c) any of the exhibits or schedules thereto, or
(d) any of the certificates or other documents furnished pursuant thereto by or
on behalf of the Company or the Parent; and

(ii) any breach of any covenant or agreement by the Company or the Parent under
(a) this Agreement (except Section 6.09(c) hereof); (b) any of the other
Operative Documents; (c) any of the exhibits or schedules thereto; or (d) any of
the certificates or other documents furnished pursuant thereto by or on behalf
of the Company or the Parent.

 

33



--------------------------------------------------------------------------------

(b) All indemnification rights hereunder shall survive the execution and
delivery of the Operative Documents and the consummation of the transactions
contemplated herein and therein, notwithstanding any inquiry or examination made
for or on behalf of, or any knowledge of the Purchaser and/or any of the other
Purchaser Indemnified Persons or the acceptance by the Purchaser of any
certificate or opinion.

Section 7.08 Binding Effect; Assignment. This Agreement shall be binding upon
the Company, the Parent, the Purchaser, and their respective successors and
permitted assigns. Except as expressly provided in this Agreement, this
Agreement shall not be construed so as to confer any right or benefit upon any
Person other than the parties to this Agreement and their respective successors
and permitted assigns.

Section 7.09 Non-Disclosure. Notwithstanding anything herein to the contrary,
the Confidentiality Agreements shall remain in full force and effect according
to their terms regardless of any termination of this Agreement.

Section 7.10 Communications. All notices and demands provided for hereunder
shall be in writing and shall be given by registered or certified mail, return
receipt requested, telecopy, air courier guaranteeing overnight delivery or
personal delivery to the following addresses:

 

  (a) If to the Purchaser:

Harbinger Capital Partners Master Fund I, Ltd.

Harbinger Capital Partners Special Situations Fund, L.P.

c/o Harbinger Capital Partners Funds

555 Madison Avenue, 16th Floor

New York, New York 10022

Attn: Jeffrey T. Kirshner, Esq.

Facsimile: 212-508-3721

with copies to (such copies not constituting notice hereunder):

Harbert Management Corporation

One Riverchase Parkway South

Birmingham, Alabama 35244

Attn: General Counsel

Facsimile: 205-987-5568

and

Bingham McCutchen LLP

150 Federal Street

Boston, Massachusetts 02110

Attention: Joseph J. Basile, Jr.

Facsimile: (212) 752-5378

 

34



--------------------------------------------------------------------------------

  (b) If to the Company:

TerreStar Networks Inc.

12010 Sunset Hills Road, 6th Floor

Reston, VA 20190

Attention: Jeffrey Epstein

Tel: (703) 483-7806

Fax: (703) 483-7973

with a copy (which shall not constitute notice) to:

Gibson, Dunn & Crutcher LLP

200 Park Avenue

New York, NY 10166

Attention: Joerg H. Esdorn

Tel: (212) 351-3851

Fax: (212) 351-5276

 

  (c) If to the Parent:

TerreStar Corporation

12010 Sunset Hills Road, 6th Floor

Reston, VA 20190

Attention: Jeffrey Epstein

Tel: (703) 483-7806

Fax: (703) 483-7973

with a copy (which shall not constitute notice) to:

Gibson, Dunn & Crutcher LLP

200 Park Avenue

New York, NY 10166

Attention: Joerg H. Esdorn

Tel: (212) 351-3851

Fax: (212) 351-5276

or to such other address as the Company or the Purchaser may designate in
writing. All notices and communications shall be deemed to have been duly given
at the time delivered by hand, if personally delivered; upon actual receipt if
sent by certified mail, return receipt requested, or regular mail, if mailed;
when receipt acknowledged, if sent via facsimile; and upon actual receipt when
delivered to an air courier guaranteeing overnight delivery.

Section 7.11 Entire Agreement. This Agreement and the other agreements and
documents referred to herein are intended by the parties as a final expression
of their agreement and intended to be a complete and exclusive statement of the
agreement and understanding of the

 

35



--------------------------------------------------------------------------------

parties hereto in respect of the subject matter contained herein and therein.
There are no restrictions, promises, representations, warranties, covenants or
undertakings, other than those set forth or referred to herein or therein with
respect to the rights granted by the Company, the Parent or any of their
Affiliates or the Purchaser or any of its Affiliates set forth herein or
therein. This Agreement and the other agreements and documents referred to
herein supersede all prior agreements and understandings between the parties
with respect to such subject matter.

Section 7.12 Governing Law. This Agreement will be construed in accordance with
and governed by the laws of the State of New York without regard to principles
of conflicts of laws.

Section 7.13 Fees and Expenses. The Company and the Parent shall bear (i) their
own expenses and legal fees incurred on their behalf with respect to this
Agreement and the transactions contemplated hereby and (ii) the expenses and
legal fees (excluding any broker, finder or investment banker fees) incurred by
the Purchaser with respect to this Agreement and the transactions contemplated
hereby.

Section 7.14 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same Agreement.

[SIGNATURE PAGES FOLLOW]

 

36



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first set forth.

 

TERRESTAR CORPORATION By:   /s/ Robert H. Brumley Name:   Robert H. Brumley
Title:   President and Chief Executive Officer TERRESTAR NETWORKS INC. By:  

/s/ Robert H. Brumley

Name:   Robert H. Brumley Title:   President and Chief Executive Officer

[Signature Page to Harbinger Master Investment Agreement]



--------------------------------------------------------------------------------

THE PURCHASER: HARBINGER CAPITAL PARTNERS

MASTER FUND I, LTD.

By:   Harbinger Capital Partners Offshore Manager, L.L.C., as investment manager
By:  

/s/ William R. Lucas Jr.

Name:   William R. Lucas, Jr. Title:   Executive Vice President HARBINGER
CAPITAL PARTNERS SPECIAL SITUATIONS FUND, L.P. By:   Harbinger Capital Partners
Special Situations GP, LLC, as general partner By:  

/s/ William R. Lucas Jr.

Name:   William R. Lucas, Jr. Title:   Executive Vice President

[Signature Page to Harbinger Master Investment Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

DEFINED TERMS

“2007 Financial Statements” has the meaning specified in Section 3.10.

“Additional Purchased Securities” means the Purchased Securities, if any, to be
purchased by the Purchaser pursuant to Section 6.06 hereof.

“Affiliate” means, with respect to a specified Person, any other Person,
directly or indirectly controlling, controlled by or under direct or indirect
common control with such specified Person. For purposes of this definition,
“control” (including, with correlative meanings, “controlling,” “controlled by,”
and “under common control with”) means the power to direct or cause the
direction of the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise.

“Agreement” has the meaning specified in the preamble to this Agreement.

“Assets” means all of the properties and assets (real, personal or mixed,
tangible or intangible, and including Intellectual Property), used or held for
use in connection with or material to the continued operation of the business of
the Company, the Parent and/or their Subsidiaries, as the case may be.

“Benefit Plans” has the meaning specified in Section 3.18.

“Business” means the respective businesses of the Company and the Company’s
Subsidiaries.

“Business Day” has the meaning specified in the Exchangeable Note Indenture.

“Business Intellectual Property” means the Owned Intellectual Property and the
Licensed Intellectual Property, and all Computer Software, Computer Hardware and
Data.

“Business Plan” means a business plan for the Company and the Parent adopted
following the Closing but prior to February 29, 2007.

“CCTV” means CCTV Wireless, Inc.

“Closing” has the meaning specified in Section 2.02.

“Closing Date” means:

(i) with respect to the Initial Closing, the Initial Closing Date; and

(ii) with respect to the Final Closing, if any the Final Closing Date.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commission” means the United States Securities and Exchange Commission.

 

A-1



--------------------------------------------------------------------------------

“Company” has the meaning specified in the preamble to this Agreement.

“Company Common Shares” has the meaning specified in Section 3.02(a).

“Company Equity Right” has the meaning specified in Section 3.02(a).

“Company Preferred Shares” has the meaning specified in Section 3.02(a).

“Company Stock Option” means any outstanding option to purchase Company Common
Shares.

“Company Stock Option Plan” means the TerreStar Networks Inc. 2002 Stock
Incentive Plan.

“Computer Hardware” means any computer hardware, equipment and peripherals of
any kind and of any platform, including desktop and laptop personal computers,
handheld computerized devices, servers, mid-range and mainframe computers,
process control and distributed control systems, and all network and other
communications and telecommunications equipment.

“Computer Software” means any and all computer programs, including operating
system and applications software, implementations of algorithms, and program
interfaces, whether in source code or object code form (including, but not
limited to, all of the foregoing that is installed on the Computer Hardware) and
all documentation, including user manuals relating to the foregoing.

“Confidentiality Agreement” means the Confidentiality Agreement, dated as of
January 2, 2008, between the Parent and Harbinger.

“Contract” means any loan agreement, indenture, letter of credit (including
related letter of credit applications and reimbursement obligations), mortgage,
security agreement, pledge agreement, deed of trust, bond, note, guarantee,
surety obligation, warranty, license, franchise, permit, power of attorney,
invoice, quotation, purchase order, lease, endorsement agreement, and any other
agreement, contract, instrument, obligation, offer, commitment, plan,
arrangement or understanding, written or oral, express or implied, to which a
Person is a party or by which any of its properties, assets or Intellectual
Property may be bound or affected, in each case as amended, supplemented, waived
or otherwise modified

“Damages” has the meaning specified in Section 7.07(a).

“Data” means all information and data, whether in printed or electronic form and
whether contained in a database or otherwise.

“DGCL” means the General Corporation Law of the State of Delaware.

“Disclosure Schedule” has the meaning specified in Article II.

“DTC” means the Depository Trust Company.

 

A-2



--------------------------------------------------------------------------------

“Enforceability Exceptions” has the meaning specified in Section 3.04.

“Environmental Health and Safety Laws” means any Federal, state, local or
foreign statute, Law, regulation, order, decree, permit, authorization, opinion,
common law or agency requirement relating to: (A) the protection, investigation
or restoration of the environment, health, safety, or natural resources, (B) the
handling, use, presence, disposal, release or threatened release of any
Hazardous Substance or (C) noise, odor, indoor air, employee exposure, wetlands,
pollution, contamination or any injury or threat of injury to persons or
property.

“ERISA” has the meaning specified in Section 3.18(a).

“ERISA Affiliate” has the meaning specified in Section 3.18(d).

“ERISA Plans” has the meaning specified in Section 3.18(c).

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

“Exchangeable Notes Indenture” means the Indenture to be dated as of February 5,
2008 among the Company, the Guarantors and the Exchangeable Note Trustee,
relating to the issuance of the Exchangeable Notes, in substantially the form
attached as Exhibit B to the Agreement.

“Exchangeable Note Trustee” means the Trustee, as defined in the Exchangeable
Notes Indenture.

“Exchangeable Notes” has the meaning specified in the recitals to this
Agreement.

“Exchangeables Offering” has the meaning specified in Section 6.06.

“Exchangeables Offering Securities” has the meaning specified in Section 6.06.

“FCC and Industry Canada Licenses” has the meaning specified in Section 3.37.

“Financial Statements” has the meaning specified in Section 3.10.

“FINRA” means the Financial Industry Regulatory Authority.

“FYE Date” has the meaning specified in Section 3.10.

“GAAP” means generally accepted accounting principles in the United States.

“Governmental Authority” means, with respect to a particular Person, the
country, state, county, city and political subdivisions in which such Person or
such Person’s Property is located or that exercises valid jurisdiction over any
such Person or such Person’s Property, and any court, agency, department,
commission, board, bureau or instrumentality of any of them that exercises valid
jurisdiction over any such Person or such Person’s Property.

 

A-3



--------------------------------------------------------------------------------

“Guarantees” means the guarantees made by each of the Guarantors with respect to
the Purchased Securities.

“Guarantors” means with respect to a particular Indenture, the guarantors of the
Company’s obligations under such Indenture.

“Harbinger” has the meaning specified in the recitals to this Agreement.

“Harbinger Capital” has the meaning specified in the recitals to this Agreement.

“Harbinger Master Fund” has the meaning specified in the recitals to this
Agreement.

“Harbinger Special Situations Fund” has the meaning specified in the recitals to
this Agreement.

“Hazardous Substance” means any substance that is: (A) listed, classified or
regulated pursuant to any Environmental Health and Safety Law; (B) any petroleum
product or by-product, asbestos-containing material, lead-containing paint,
polychlorinated biphenyls, radioactive material or radon; or (C) any other
substance that may be the subject of regulatory action by any Governmental
Authority in connection with any Environmental Health and Safety Law.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvement Act of 1977, as
amended.

“Indentures” means the Exchangeable Note Indenture, the Secured Note Indenture
and the Supplemental Secured Note Indenture.

“Initial Closing” has the meaning specified in Section 2.02.

“Initial Closing Date” shall mean the date on which conditions set forth in
Sections 5.01 and 5.02 with respect to the Initial Closing shall be satisfied or
waived in accordance with this Agreement, or at such other time and date as the
parties hereto mutually shall agree.

“Initial Purchased Securities” means the securities set forth opposite the
Purchaser’s name under the columns entitled “Initial Purchased Securities” on
Schedule 2.02 hereto.

“Intellectual Property” means all rights, priorities and privileges relating to
intellectual property, including, without limitation, (a) foreign and domestic
trademarks, service marks, brand names, certification marks, collective marks,
d/b/a’s, Internet domain names, logos and other source or business identifiers,
symbols, trade dress, assumed names, fictitious names, trade names, corporate
names, company names, business names, and other indicia of origin, all
applications and registrations for all of the foregoing, and all goodwill
associated therewith and symbolized thereby, registrations and recordings
thereof, and all applications in connection therewith, including, but not
limited to, all extensions, modifications and renewals of same; (b) foreign and
domestic inventions, discoveries and ideas, whether patentable or not, and all
patents, registrations, and applications therefor, including, but not limited
to, divisions, continuations and continuations-in-part and including, but not
limited to, extensions and reissues; (c) Trade Secrets; (d) foreign and domestic
published and unpublished works of authorship,

 

A-4



--------------------------------------------------------------------------------

whether copyrightable or not, copyrights therein and thereto, and registrations
and applications therefor, and all renewals, extensions, restorations and
reversions thereof; and (e) all other intellectual property or proprietary
rights and claims or causes of action arising out of or related to any
infringement, misappropriation or other violation of any of the foregoing,
including, but not limited to, rights to recover for past, present and future
violations thereof.

“Interim Financial Statements” has the meaning specified in Section 3.10.

“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time, and the rules and regulations of the Commission promulgated
thereunder.

“IRS” has the meaning set forth in Section 3.15(b).

“Junior Preferred” means the Series E Junior Participating Preferred Stock of
the Parent, par value $0.01 per share, (i) to be issued upon exchange of certain
of the Exchangeable Notes issued to the Purchaser pursuant to the terms of the
Exchangeable Note Indenture and (ii) to be issued pursuant to the terms of the
Spectrum Contribution Agreement to the Purchaser.

“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation or common
law.

“Licensed Intellectual Property” means Intellectual Property that the Parent,
the Company and their Subsidiaries are licensed or otherwise permitted by other
Persons to use.

“Lien” has the meaning specified in the Exchangeable Note Indenture.

“Material Adverse Effect” shall mean any change, event, occurrence, fact,
condition, circumstance, development or effect (whether or not arising in the
ordinary course of business) that, individually or in the aggregate with any
other changes, events, occurrences, facts, conditions, developments or effects,
has had or is reasonably likely to have a material adverse effect on (A) the
Assets, business, financial condition or results of operations of the Company
and its Subsidiaries, taken as a whole, or the Parent and its Subsidiaries,
taken as a whole or (B) the currently proposed development of the Company’s or
the Parent’s products, technology or Intellectual Property, except, in the case
of either (A) or (B), for any change, event, occurrence, fact, condition,
development or effect resulting principally from or arising principally in
connection with (i) any effect of the public announcement or pendency of the
issuance of the Securities including any termination of any contractual
relationships with any customers, vendor or employees of the Parent or the
Company due to the Purchaser’s participation in this Agreement, (ii) the taking
of any action required by the terms of this Agreement, (iii) changes affecting
the industry in which the Company operates or changes in global or national
economic conditions (provided in each case that such changes do not have a
unique or disproportionate impact on the Company or the Parent); or (iv) changes
in law or in generally accepted accounting principles applicable to the Company
or the Parent.

“Material Contract” has the meaning specified in Section 3.26.

“Money Laundering Laws” has the meaning specified in Section 3.27(b).

 

A-5



--------------------------------------------------------------------------------

“Most Recent Balance Sheet” has the meaning specified in Section 3.10.

“Non-U.S. Benefit Plans” has the meaning specified in Section 3.18(a).

“OFAC” has the meaning specified in Section 3.27(c).

“Operative Documents” means this Agreement, the Guarantees, the Indentures, the
Spectrum Contribution Agreement and the Registration Rights Agreement.

“Organizational Documents” has the meaning specified in Section 3.01(a).

“Other Purchaser Securities” has the meaning specified in the Recitals.

“Other Securities Agreements” has the meaning specified in Section 3.36.

“Owned Intellectual Property” means Intellectual Property owned by the Parent,
the Company or their Subsidiaries.

“Parent” has the meaning specified in the recitals to this Agreement.

“Parent Common Shares” has the meaning specified in Section 3.02(c).

“Parent Equity Right” has the meaning specified in Section 3.02(c).

“Parent Preferred Shares” means the Parent Series A Preferred Shares and the
Parent Series B Preferred Shares.

“Parent Stock Option” means any outstanding option to purchase Parent Common
Shares or Parent Preferred Shares.

“Parent Stock Option Plans” means the Parent’s 2004 Restricted Share Plan, its
2002 Stock Option Plan and its 2006 Equity Incentive Plan.

“Pension Plan” has the meaning specified in Section 3.18(c).

“Permitted Lien” has the meaning specified in the Exchangeable Note Indenture.

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization or government or any agency, instrumentality or political
subdivision thereof, or any other form of entity.

“PORTAL Market” shall mean the Private Offerings, Resales and Trading through
Automated Linkages Market.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

 

A-6



--------------------------------------------------------------------------------

“Purchase Money Credit Agreement” means the Purchase Money Credit Agreement,
dated as of February 5, 2008, by and among the Company, the Parent, the
guarantors party thereto, U.S. Bank National Association, as Collateral Agent,
Harbinger, EchoStar Corporation, and the other lenders party thereto.

“Purchase Money Security Agreement” means the Purchase Money Security Agreement,
dated as of February 5 2008, by and among the Company, U.S. Bank National
Association, as Collateral Agent, and the lenders party thereto.

“Purchase Price” means:

(i) with respect to Exchangeable Notes forming part of the Initial Purchased
Securities, the aggregate principal amount of the Exchangeable Notes set forth
opposite the Purchaser’s name under the column “Initial Purchased Securities” on
Schedule 2.02 hereto;

(ii) with respect to Exchangeable Notes forming part of the Additional Purchased
Securities, the aggregate principal amount of the Exchangeable Notes the
Purchaser is required to purchase pursuant to 6.06.

(iii) with respect to the Series D Preferred, $0.01.

“Purchased Securities” means the Initial Purchased Securities and the Additional
Purchased Securities.

“Purchaser” has the meaning specified in the preamble to this Agreement.

“Purchaser Indemnified Persons” has the meaning specified in Section 7.07(a).

“Purchaser Representatives” has the meaning specified in Section 7.07(a).

“Registered” means issued, registered, renewed or the subject of a pending
application.

“Registration Rights Agreement” shall mean the Registration Rights Agreement,
dated as of February 5, 2008, in substantially the form attached as Exhibit D to
the Agreement.

“Regulation D” means Regulation D under the Securities Act.

“Regulation S” means Regulation S under the Securities Act.

“sale” (and “sell” shall have a correlative meaning) means, with respect to any
shares, the sale, transfer, assignment or similar disposition (excluding pledge,
encumbrance or hypothecation) of such shares in which cash, securities or other
property is received as consideration.

“Secured Notes Indenture” has the meaning specified in the recitals to this
Agreement.

“Secured Note Trustee” has the meaning specified in the Secured Notes Indenture.

 

A-7



--------------------------------------------------------------------------------

“Secured Notes” has the meaning specified in the recitals to this Agreement.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

“Series C Preferred” has the meaning specified in the recitals to this
Agreement.

“Series D Preferred” has the meaning specified in the recitals to this
Agreement.

“Solvent” has the meaning specified in Section 3.28.

“Spectrum” shall mean those certain 1.4 GHz band licenses described in the
Spectrum Contribution Agreement.

“Spectrum Contribution Agreement” shall mean the Spectrum Contribution
Agreement, dated as of February 5, 2008, by and between the Parent and the
Purchaser, in substantially the form attached as Exhibit C to the Agreement.

“Spectrum Shares” shall mean the Junior Preferred issuable to the Purchaser
pursuant to the terms of the Spectrum Contribution Agreement.

“Stockholder Approval” has the meaning specified in Section 6.09.

“Subsidiaries” shall mean, as to the Company or the Parent, any entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the Board or other persons performing similar functions of that
entity are at the time directly or indirectly owned by the Company or the
Parent, as applicable.

“Suits” has the meaning specified in Section 3.21(c).

“Supplemental Secured Notes Indenture” means the Second Supplemental Indenture
dated as of February 5, 2008 among the Company, the Guarantors and the Secured
Note Trustee, relating to the issuance of the Secured Notes, pursuant to this
Agreement, in substantially the form attached as Exhibit E to the Agreement.

“Tax” means all federal, state, local and foreign income, profits, franchise,
gross receipts, environmental, customs, duties, capital stock, severances,
stamp, payroll, sales, employment, unemployment, disability, use, property,
withholding, excise, production, value added, occupancy, license, estimated,
real property, personal property, windfall profits or other taxes, duties, fees
or assessments of any nature whatsoever, together with all interest, penalties
and additions imposed with respect to such amounts and any interest in respect
of such penalties and additions.

“Tax Return” means all returns and reports (including elections, declarations,
disclosures, schedules, estimates and information returns) required to be
supplied to a Tax authority relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

A-8



--------------------------------------------------------------------------------

“Trade Secrets” means confidential and proprietary information, trade secrets
and know-how, including, but not limited to, processes, schematics, databases,
formulae, drawings, prototypes, models, designs and customer lists.

“Trust Indenture Act” has the meaning specified in Section 3.04.

 

A-9